EXHIBIT 10.1

PREFERRED STOCK PURCHASE AGREEMENT
 
This Preferred Stock Purchase Agreement (“Agreement”) is effective as of June
30, 2009 (“Effective Date”), by and among International Stem Cell Corporation, a
Delaware corporation (“Company”), and Optimus Capital Partners, LLC, a Delaware
limited liability company, doing business as Optimus Life Sciences Capital
Partners, LLC (including its designees, successors and assigns, “Investor”).
 
RECITALS
 
A.    The parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue to Investor, and Investor shall
purchase from the Company, from time to time as provided herein, up to
$5,000,000.00 of shares of Series E Preferred Stock; and
 
B.    The offer and sale of the Securities provided for herein are being made
without registration under the Act, in reliance upon the provisions of Section
4(2) of the Act, Regulation D promulgated under the Act, and such other
exemptions from the registration requirements of the Act as may be available
with respect to any or all of the purchases of Securities to be made hereunder.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual covenants contained
in this Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, Company and Investor agree as
follows:
 
ARTICLE 1
DEFINITIONS
 
1.1    Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Certificate of Designations, and (b) the
following terms have the meanings indicated in this Section 1.1:
 
“Act” means the Securities Act of 1933, as amended.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Act.  With respect to Investor, without limitation, any Person owning, owned by,
or under common ownership with Investor, and any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as Investor will  be deemed to be an Affiliate.
 
“Agreement” means this Preferred Stock Purchase Agreement.
 
“Automatic Termination” has the meaning set forth in Section 3.1.
 
1

--------------------------------------------------------------------------------


 
“Change in Control” has the meaning set forth within the definition of Strategic
Transaction, below.
 
“Certificate of Designations” means the certificate to be filed with the
Secretary of State of the State of Delaware, in the form attached hereto as
Exhibit B.
 
“Closing” means any one of (i) the Commitment Closing and (ii) each Tranche
Closing.
 
“Commitment Closing” has the meaning set forth in Section 2.2(a).
 
“Common Shares” includes the Fee Shares and any Warrant Shares.
 
“Common Stock” means the common stock, par value $0.001 per share, of Company,
and any replacement or substitute thereof, or any share capital into which such
Common Stock shall have been changed or any share capital resulting from a
reclassification of such Common Stock.
 
“Company Termination” has the meaning set forth in Section 3.2.
 
“Delisting Event” means any time during the term of this Agreement, that the
Company’s Common Stock is not listed for and actively trading on a Trading
Market, or is suspended or delisted with respect to the trading of the shares of
Common Stock on a Trading Market.
 
“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith and attached hereto.
 
“DWAC Shares” means all Common Shares or other shares of Common Stock issued or
issuable to Investor or any Affiliate, successor or assign of Investor,
including without limitation any Warrant Shares, all of which shall be issued in
electronic form, without restriction on resale, and delivered by Company to any
specified Deposit/Withdrawal at Custodian (DWAC) account with Depository Trust
Company (DTC), in accordance with irrevocable instructions issued to and
countersigned by the Transfer Agent, in the form attached hereto as Exhibit C.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fee Shares” means a non-refundable fee of $250,000.00 payable to Investor in
cash or shares of Common Stock valued at 100% of the closing bid price for the
Common Stock on the Trading Day immediately preceding the Commitment Closing.
 
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company's balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP.
 
2

--------------------------------------------------------------------------------


 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Lock-Up Agreements” means an agreement in the form attached as Exhibit D,
executed by each of the Company’s officers, directors and beneficial owners of
10% or more of the Common Stock, precluding each such Person from participating
in any sale of the Common Stock from the Tranche Notice Date through the Tranche
Closing Date.
 
“Material Agreement” includes any loan agreement, equity investment agreement or
securities instrument to which Company is a party, any agreement or instrument
to which Company and Investor or any Affiliate of Investor is a party, and any
other material agreement listed, or required to be listed, on any of Company’s
reports filed or required to be filed with the SEC, including without limitation
Forms 10-K, 10-Q or 8-K.
 
“Maximum Tranche Amount” means, subject to the conditions of this Agreement, the
Maximum Placement less the amount of any previously noticed and funded Tranches.
 
“Maximum Placement” means $5,000,000.00.
 
“Officer’s Closing Certificate” means a certificate in customary form reasonably
acceptable to the Investor, executed by an authorized officer of the Company.
 
“Opinion” means an opinion from Company’s independent legal counsel, in the form
attached as Exhibit E, or such other form as agreed upon by the parties, to be
delivered in connection with the Commitment Closing.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Preferred Shares” means shares of Series E Preferred Stock of the Company
provided for in the Certificate of Designations, to be issued to Investor
pursuant to this Agreement.
 
“Prospectus” has the meaning set forth in Section 4.1(hh)(iii).
 
“Tranche” has the meaning set forth in Section 2.3.
 
“Tranche Amount” means the amount of any individual put purchase, as specified
by the Company, and shall not exceed the Maximum Tranche Amount.
 
“Tranche Closing” has the meaning set forth in Section 2.3(f).
 
“Tranche Closing Date” has the meaning set forth in Section 2.3(f).
 
“Tranche Notice” has the meaning set forth in Section 2.3(b).
 
3

--------------------------------------------------------------------------------


 
“Tranche Notice Date” has the meaning set forth in Section 2.3(b).
 
“Tranche Purchase Price” has the meaning set forth in Section 2.3(b) and shall
be specified in writing by the Company.
 
“Tranche Share Price” means $10,000.00 per Preferred Share.  The Company may not
put fractional Preferred Shares.
 
“Tranche Shares” means shares of Preferred Stock that are purchased by Investor
pursuant to a Tranche.
 
“Registration Statement” means a valid, current and effective registration
statement registering for sale the Common Shares, and except where the context
otherwise requires, means the registration statement, as amended, including (i)
all documents filed as a part thereof or incorporated by reference therein, and
(ii) any information contained or incorporated by reference in a prospectus
filed with the SEC in connection with such registration statement, to the extent
such information is deemed under the Act to be part of the registration
statement.
 
“Regulation D” means Regulation D promulgated under the Act.
 
“Required Tranche Documents” has the meaning set forth in Section 2.3(e).
 
“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities” includes the Warrants, Common Shares and Preferred Shares issuable
pursuant to this Agreement.
 
“Strategic Transaction” means and shall be deemed to have occurred at such time
upon any of the following events:
 
(i)    a consolidation, merger or other business combination or event or
transaction following which the holders of Common Stock immediately preceding
such consolidation, merger, combination or event either (i) no longer hold a
majority of the shares of Common Stock or (ii) no longer have the ability to
elect a majority the board of directors of the Company (a “Change in Control”);
 
(ii)    the sale or transfer of all or substantially all of the Company’s
assets, other than in the ordinary course of business; or
 
(iii)    a purchase, tender or exchange offer made to the holders of the
outstanding shares of Common Stock.
 
4

--------------------------------------------------------------------------------


 
“Subsidiary” means any Person the Company owns or controls, or in which the
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b)(21).
 
“Termination Date” means the earlier of (i) the date that is one year after the
Effective Date, or (ii) the Tranche Closing Date on which the sum of the
aggregate Tranche Purchase Price for all Tranche Shares equals the Maximum
Placement.
 
“Termination Notice” has the meaning as set forth in Section 3.2.
 
“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it shall not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.
 
“Trading Market” means the OTC Bulletin Board, the NASDAQ Capital Market, the
NASDAQ Global Market, the NASDAQ Global Select Market, the NYSE Amex, or the New
York Stock Exchange, whichever is at the time the principal trading exchange or
market for the Common Stock.
 
“Transaction Documents” include this Agreement and the Exhibits hereto and
thereto.
 
“Transfer Agent” means Securities Transfer Corporation, or any successor
transfer agent for the Common Stock.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.
 
“Warrants” means the warrants issuable under this Agreement, in the form
attached hereto as Exhibit A, to purchase shares of Common Shares equal in value
to $6,750,000.00.
 
ARTICLE 2
PURCHASE AND SALE
 
2.1   Agreement to Purchase.  Subject to the terms and conditions herein and the
satisfaction of the conditions to closing set forth in this Article 2:
 
(a)    Investor hereby agrees to purchase such amounts of Preferred Shares as
the Company may, in its sole and absolute discretion, from time to time elect to
issue and sell to Investor according to one or more Tranches pursuant to Section
2.3 below; and
 
(b) The Company agrees to issue Fee Shares and Warrants to Investor pursuant to
Sections 2.2(a) and 2.3(c) below.
 
2.2   Investment Commitment
 
(a)    Investment Commitment. The closing of this Agreement (the “Commitment
Closing”) shall be deemed to occur when this Agreement has been duly executed by
both Investor and the Company, and the other Conditions to the Commitment
Closing set forth in Section 2.2(b) have been met.  On the date of the
Commitment Closing, the Company shall issue the Fee Shares to Investor.
 
5

--------------------------------------------------------------------------------


 
(b)    Conditions to Investment Commitment. As a condition precedent to the
Commitment Closing, all of the following (the “Conditions to Commitment
Closing”) shall have been satisfied prior to or concurrently with the Company’s
execution and delivery of this Agreement:
 
(i)    the following documents shall have been delivered to Investor:  (A) this
Agreement, executed by the Company, (B) a Secretary’s Certificate as to (x) the
resolutions of the Company’s board of directors authorizing this Agreement and
the Transaction Documents, and the transactions contemplated hereby and thereby,
(y) a copy of the Company’s current Certificate of Incorporation, and (z) a copy
of the Company’s current Bylaws; (C) the Certificate of Designations executed by
the Company and accepted by the Secretary of State of Delaware; (D) the Opinion,
and (E) a copy of the press release announcing the transactions contemplated by
this Agreement and Current Report on Form 8-K describing the transaction
contemplated by this Agreement;
 
(ii)    other than for losses incurred in the ordinary course of business, there
have been no material adverse changes in the Company's business prospects or
financial condition since the date of the last balance sheet delivered to
Investor, including but not limited to incurring material liabilities;
 
(iii)    the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects and the Company shall have
delivered an Officer’s Closing Certificate, signed by an officer of the Company,
to such effect to Investor; and
 
(iv)    Investor shall have received the Fee Shares and the Warrant.
 
(c)    Investor’s Obligation to Purchase. Subject to the prior satisfaction of
all conditions set forth in this Agreement, following the Investor’s receipt of
a validly delivered Tranche Notice, the Investor shall be required to purchase
from the Company a number of Tranche Shares equal to the permitted Tranche Share
Amount, in the manner described below.
 
2.3   Tranches to Investor
 
(a)    Procedure to Elect a Tranche. Subject to the Maximum Tranche Amount, the
Maximum Placement and the other conditions and limitations set forth in this
Agreement, at any time beginning on the Effective Date, the Company may, in its
sole and absolute discretion, elect to exercise one or more tranches of puts
(each a “Tranche”) according to the following procedure, provided that each
subsequent Tranche Notice Date (defined below) after the first Tranche Notice
Date shall be no sooner than five (5) Trading Days following the preceding
Tranche Notice Date:
 
(b)    Delivery of Tranche Notice. The Company shall deliver an irrevocable
written notice (the “Tranche Notice”) the form of which is attached hereto as
Exhibit F, to Investor stating that the Company shall exercise a Tranche and
stating the number of Preferred Shares which the Company will sell to Investor
at the Tranche Share Price, and the aggregate purchase price for such Tranche
(the “Tranche Purchase Price”).  A Tranche Notice delivered by the Company to
Investor by 5:00 p.m. New York Time on any Trading Day via facsimile or
electronic mail, with confirming copy by overnight carrier, shall be deemed
delivered on the next Trading Day (the “Tranche Notice Date”).
 
6

--------------------------------------------------------------------------------


 
(c)    Issuance of Warrants.  On each Tranche Notice Date, the Company shall
issue a replacement Warrant, in the form attached hereto as Exhibit A, to
acquire that portion of Warrant Shares equal in value to 135.0% of the Tranche
Purchase Price, at an exercise price equal to the closing bid price for the
Common Stock on the Trading Day immediately preceding the Tranche Notice
Date.  Each Warrant shall have a term of 5 years.
 
(d)    Conditions Precedent to the Right of the Company to Deliver a Tranche
Notice.  The right of the Company to deliver a Tranche Notice is subject to the
satisfaction, on the date of delivery of such Tranche Notice, of each of the
following conditions:
 
(i)    the Common Stock shall be listed on a Trading Market, and to the
Company’s knowledge there is no notice of any suspension or delisting with
respect the trading of the shares of Common Stock on such market or exchange;
 
(ii)    the representations and warranties of the Company set forth in this
Agreement are true and correct in all material respects as if made on such date
(provided, however, that any information disclosed by the Company in a filing
with the SEC prior to the date of the Tranche Notice shall be deemed to update
the Disclosure Schedules and modify the representations and warranties), and no
default shall have occurred under this Agreement, or any other agreement with
Investor, or Investor Affiliate, or any other financial agreement or agreement
for borrowed funds of the Company and the Company shall deliver an Officer’s
Closing Certificate, signed by an officer of the Company, to such effect to
Investor;
 
(iii)    other than for losses incurred in the ordinary course of business,
there have been no material adverse changes in the Company’s business prospects
or financial condition since the Commitment Closing, including but not limited
to incurring material liabilities;
 
(iv)    the Company is not, and will not be as a result of the applicable
Tranche, in default of any Material Agreement;
 
(v)    there is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained, nor is there any pending or
threatened proceeding or investigation which may have the effect of prohibiting
or adversely affecting any of the transactions contemplated by this Agreement;
no statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or adopted by any court or
governmental authority of competent jurisdiction that prohibits the transactions
contemplated by this Agreement, and no actions, suits or proceedings shall be in
progress, pending or threatened by any person (other than Investor or any
affiliate of Investor), that seek to enjoin or prohibit the transactions
contemplated by this Agreement. For purposes of this paragraph (v), no
proceeding shall be deemed pending or threatened unless one of the parties has
received written notification thereof prior to the applicable Tranche Closing
Date;
 
7

--------------------------------------------------------------------------------


 
(vi)    all DWAC Shares are DTC eligible and can be immediately converted into
electronic form without restriction on resale;
 
(vii)   Company is in compliance with all reporting requirements in order to
maintain listing on its then current Trading Market;
 
(viii)   Company has a current, valid and effective Registration Statement for
the resale of all previously-issued Common Shares that have not been sold by
Investor, including for the Warrant Shares issuable upon exercise of the Warrant
issued in connection with such Tranche;
 
(ix)    Company has a sufficient number of duly authorized shares of Common
Stock for issuance in such amount as may be required to fulfill its obligations
pursuant to the Transaction Documents and any outstanding agreements with
Investor and any Investor Affiliate;
 
(x)    Company has provided notice of its delivery of the Tranche Notice to all
signatories of a Lock-Up Agreement as required under the Lock-Up Agreement; and
 
(xi)    the number of Common Shares issuable upon exercise of the Warrant issued
at that date and Preferred Shares issuable as the Tranche Purchase Price, when
aggregated with other securities owned by Investor and its Affiliates, would not
result in beneficial ownership by Investor and its Affiliates of more than 4.99%
of the outstanding shares of Common Stock of the Company, unless such condition
is waived by Investor in writing.  For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Exchange Act, and Rule 13d-3 thereunder.
 
(e)    Documents Required to be Delivered as Conditions to Closing of any
Tranche. The Closing of any Tranche and Investor’s obligations hereunder shall
additionally be conditioned upon the delivery to Investor of each of the
following (the “Required Tranche Documents”) on or before the applicable Tranche
Closing Date:
 
(i)    a number of Preferred Shares equal to the Tranche Share Amount shall have
been delivered to Investor or an account specified by Investor for the Tranche
Shares;
 
(ii)    the following documents: Opinion, Officer’s Certificate and Lock-Up
Agreements;
 
(iii)    a “Use of Proceeds” certificate, signed by an officer of the Company,
and setting forth how the Aggregate Tranche Price will be applied by the
Company;
 
(iv)    all Warrant Shares shall have been timely delivered pursuant to any
Exercise Notice delivered to Company at least 2 days prior to any Tranche
Closing Date; and
 
8

--------------------------------------------------------------------------------


 
(v)    all documents, instruments and other writings required to be delivered by
the Company to Investor on or before the Tranche Closing Date pursuant to any
provision of this Agreement in order to implement and effect the transactions
contemplated herein.
 
(f)    Mechanics of Tranche Closing. Each of the Company and Investor shall
deliver all documents, instruments and writings required to be delivered by
either of them pursuant to Section 2.3(e) of this Agreement at or prior to each
closing. Subject to such delivery and the satisfaction of the conditions set
forth in Section 2.3(d), the closing of the purchase by Investor of Shares shall
occur by 5:00 p.m., New York City Time, on the date which is 10 Trading Days
following the Tranche Notice Date at the offices of Investor (each a “Tranche
Closing Date”).  On each or before each Tranche Closing Date, Investor shall
deliver to the Company the Tranche Purchase Price to be paid for such Tranche
Shares. The closing (each a “Tranche Closing”) for each Tranche shall occur on
the date that both (i) the Company has delivered to Investor all Required
Tranche Documents, and (ii) Investor has delivered to the Company such Tranche
Purchase Price.
 
(g)    Limitation on Investor’s Obligation to Purchase and Company’s Obligation
to Sell.  Notwithstanding anything herein to the contrary, in the event the
closing price of the Common Stock during the 9 Trading Days following the
Tranche Notice falls below 75% of the average of the closing bid price in the 9
Trading Days prior to the Tranche Notice Date: (i) Investor may, at its option,
and without penalty, decline to purchase the applicable Tranche Shares on the
Tranche Closing Date; or (ii) Company may, at its option, and without penalty,
terminate the Tranche Notice and decline to sell the applicable Tranche Shares
on the Tranche Closing Date.  In the event that either Purchaser or Company
declines to proceed with the contemplated transaction, Investor (i) shall return
to the Company (A) all unexercised Warrants issued in connection with the
Tranche Notice, and (B) any shares of Common Stock then held by Investor as a
result of an exercise of the Warrant issued in connection with the Tranche
Notice, and (b) shall pay Company ninety-three percent (93%) of the amount
Investor received from the sale of any shares issued upon exercise by Investor
of the Warrant issued in connection with the Tranche Notice.
 
2.4    Maximum Placement.  Investor shall not be obligated to purchase any
additional Tranche Shares once the aggregate Tranche Purchase Price paid by
Investor equals the Maximum Placement.
 
ARTICLE 3
TERMINATION
 
3.1    Automatic Termination.  This Agreement and the Company’s right to
initiate subsequent Tranches to Investor under this Agreement shall terminate
permanently (each, an “Automatic Termination”) upon the occurrence of any of the
following:
 
(a)    if, at any time, either the Company or any director or executive officer
of the Company has engaged in a transaction or conduct related to the Company
that has resulted in (i) a SEC enforcement action, or (ii) a civil judgment or
criminal conviction for fraud or misrepresentation, or for any other offense
that, if prosecuted criminally, would constitute a felony under applicable law;
 
9

--------------------------------------------------------------------------------


 
(b)    on any date after a Delisting Event that lasts for an aggregate of 20
Trading Days during any calendar year;
 
(c)    if at any time the Company has filed for and/or is subject to any
bankruptcy, insolvency, reorganization or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors instituted by or against the Company or any subsidiary of the Company;
 
(d)    the Company is in default of any loan agreement, equity investment
agreement or instrument, or any other Material Agreement, which default would
have a Material Adverse Effect (as defined below);
 
(e)    the Company is in default of any material provision of any agreement with
the Investor, or Investor Affiliate following any applicable notice and
opportunity to cure;
 
(f)    upon the occurrence of a Strategic Transaction;
 
(g)    so long as any Preferred Shares are outstanding, the Company effects or
publicly announces its intention to create a security senior to the Series E
Preferred Stock with respect to liquidation rights or substantially altering the
capital structure of the Company in a manner that materially adversely effects
the rights and preferences of the Series E Preferred Stock;
 
(h)    the Company has breached any material covenant in this Agreement
following any applicable notice and opportunity to cure; and
 
(i)    on the Termination Date.
 
3.2    Company Termination.  The Company may terminate (a “Company Termination”)
this Agreement and its right to initiate future Tranches by providing 30 days
advanced written notice (“Termination Notice”) to Investor, by facsimile or
electronic mail and overnight courier, at any time.
 
3.3    Effect of Termination.  The termination of this Agreement will have no
effect on any Common Shares, Preferred Shares, Warrants or DWAC Shares
previously issued or delivered, or on any rights of any holder
thereof.  Notwithstanding any other provision, all fees paid to Investor or its
counsel are non-refundable.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
 
4.1    Representations and Warranties of the Company.  Except as set forth under
the corresponding section of the Disclosure Schedules which Disclosure Schedules
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to Investor:
 
10

--------------------------------------------------------------------------------


 
(a)    Subsidiaries.  All of the direct and indirect subsidiaries of the Company
are set forth on Schedule 4.1(a).  The Company owns, directly or indirectly, all
of the capital stock or other equity interests of each Subsidiary free and clear
of any Liens, and all the issued and outstanding shares of capital stock of each
Subsidiary are duly authorized, validly issued, fully paid, non-assessable and
free of preemptive and similar rights to subscribe for or purchase
securities.  If the Company has no subsidiaries, then references in the
Transaction Documents to the Subsidiaries will be disregarded.
 
(b)    Organization and Qualification.  Each of the Company and the Subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company
and the Subsidiaries, taken as a whole, or (iii) a material adverse effect on
the Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)    Authorization; Enforcement.  The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder or thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby or thereby have been duly authorized by all
necessary action on the part of the Company and no further consent or action is
required by the Company other than the filing of the Certificate of
Designations.  Each of the Transaction Documents has been (or upon delivery will
be) duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and general principles of equity.  Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, by-laws or other organizational or charter documents except where
such violation could not, individually or in the aggregate, constitute a
Material Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
(d)    No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Securities and the
consummation by the Company of the other transactions contemplated thereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, or (iv)
conflict with or violate the terms of any agreement by which the Company or any
Subsidiary is bound or to which any property or asset of the Company or any
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
 
(e)    Filings, Consents and Approvals.  Neither the Company nor any Subsidiary
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than the filing of the Certificate of Designations.
 
(f)    Issuance of the Securities.  The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens.  The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Securities at least equal
to the number of Securities which could be issued pursuant to the terms of this
Agreement based on the current anticipated exercise price of the Warrants.
 
(g)    Capitalization.  The capitalization of the Company is as described in the
Company’s most recent periodic report filed with the SEC.  The Company has not
issued any capital stock since such filing other than as set forth on Schedule
4.1(g).  No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except (i) as a result of purchase
and sale of the Securities, (ii) as described in the SEC Reports, or (iii) as
set forth on Schedule 4.1(g), there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or securities convertible into or
exercisable for shares of Common Stock.  The issuance and sale of the Securities
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than Investor) and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange,
or reset price under such securities. All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the shares of the
Securities.  Except as disclosed in the SEC Reports, there are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
12

--------------------------------------------------------------------------------


 
(h)    SEC Reports; Financial Statements.  The Company has filed all reports
required to be filed by it under the Act and the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the
Effective Date (or such shorter period as the Company was required by law to
file such material) (the foregoing materials, including the exhibits thereto,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.  The
financial statements of the Company included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
(i)    Material Changes.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company's financial statements pursuant to GAAP
or required to be disclosed in filings made with the SEC, (iii) the Company has
not altered its method of accounting, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans.  The Company does not have pending before the SEC any request for
confidential treatment of information.
 
13

--------------------------------------------------------------------------------


 
(j)    Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”), which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities, or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any Subsidiary, nor to the knowledge of the Company any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company or any current or former director or officer of the
Company.  The SEC has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Act.
 
(k)    Labor Relations.  No material labor dispute exists or, to the knowledge
of the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect.
 
(l)    Compliance.  Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business except in each case as could not have a Material
Adverse Effect.
 
(m)    Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 
(n)    Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance.
 
14

--------------------------------------------------------------------------------


 
(o)    Patents and Trademarks.  The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could have a Material Adverse Effect (collectively, the “Intellectual
Property Rights”).  Neither the Company nor any Subsidiary has received a
written notice that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any Person. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights of the Company.
 
(p)    Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including but not limited to directors and
officers insurance coverage at least equal to the Maximum Placement.  To the
best of Company’s knowledge, such insurance contracts and policies are accurate
and complete.  Neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business without a significant increase in cost.
 
(q)    Transactions With Affiliates and Employees.  Except as set forth in the
SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) for other employee benefits,
including stock option agreements under any stock option plan of the Company.
 
(r)    Sarbanes-Oxley; Internal Accounting Controls.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, which are
applicable to it as of the date of the Commitment Closing.  The Company and the
Subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.  The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company's most recently filed
periodic report under the Exchange Act, as the case may be, is being
prepared.  The Company's certifying officers have evaluated the effectiveness of
the Company's controls and procedures as of the date prior to the filing date of
the most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Except as disclosed in the SEC Reports,
since the Evaluation Date, there have been no significant changes in the
Company's internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act) or, to the Company's knowledge, in other
factors that could significantly affect the Company's internal controls.
 
15

--------------------------------------------------------------------------------


 
(s)    Certain Fees.  Except for payment of the Commitment Fee, no brokerage or
finder’s fees or commissions are or will be payable by the Company to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
this Agreement.  Investor shall have no obligation with respect to any fees or
with respect to any claims made by or on behalf of other Persons, as a result of
agreements made by the Company or its officers or directors, for fees of a type
contemplated in this Section 4.1(s) that may be due in connection with the
transactions contemplated by this Agreement.
 
(t)    Private Placement. Assuming the accuracy of Investor representations and
warranties set forth in Section 4.2, no registration under the Act is required
for the offer and sale of the Securities by the Company to Investor as
contemplated hereby. The issuance and sale of the Securities hereunder does not
contravene the rules and regulations of any Trading Market.
 
(u)    Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.
 
(v)    Registration Rights.  No Person has any right to cause the Company to
effect the registration under the Act of any securities of the Company.
 
(w)    Listing and Maintenance Requirements.  The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the SEC is contemplating terminating
such registration.  The Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements.
 
16

--------------------------------------------------------------------------------


 
(x)    Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar anti
takeover provision under the Company’s Certificate of Incorporation (or similar
charter documents) or the laws of its state of incorporation that is or could
become applicable to Investor as a result of Investor and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and
Investor’s ownership of the Securities.
 
(y)    Disclosure.  The Company confirms that, except with respect to the
information that will be, and to the extent that it timely is, publicly
disclosed pursuant to Section 2.2(b)(i)(E), neither the Company nor any other
Person acting on its behalf has provided Investor or its agents or counsel with
any information that constitutes or might constitute material, non-public
information.  The Company understands and confirms that Investor will rely on
the foregoing representations and covenants in effecting transactions in
securities of the Company.  All disclosure provided to Investor regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company with
respect to the representations and warranties made herein are true and correct
with respect to such representations and warranties and do not contain any
untrue statement of a material fact or, when taken together, omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.  The Company
acknowledges and agrees that no Investor makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4.2 hereof.
 
(z)    No Integrated Offering. Neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the Act or which
could violate any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of the Trading Market.
 
(aa)   Financial Condition/Indebtedness.  Based on the financial condition of
the Company as of the date of the Commitment Closing: (i) the fair saleable
market value of the Company’s assets exceeds the amount that will be required to
be paid on or in respect of the Company's existing debts and other liabilities
(including known contingent liabilities) as they mature; (ii) the Company's
assets do not constitute unreasonably small capital to carry on its business for
the current fiscal year as now conducted and as proposed to be conducted
including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances, which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the date of the
Commitment Closing.  The SEC Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.
 
17

--------------------------------------------------------------------------------


 
(bb)    Tax Status.  The Company and each of its Subsidiaries has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statue or local tax.  None of the Company’s
tax returns is presently being audited by any taxing authority.
 
(cc)    No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor, to the knowledge of the Company, any of
its directors or officers (i) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to the sale of the Securities, or (ii) made any offers
or sales of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Securities under the Act or
made any “directed selling efforts” as defined in Rule 902 of Regulation S.
 
(dd)    Foreign Corrupt Practices.  Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any corrupt funds for unlawful contributions,
gifts, entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(ee)    Acknowledgment Regarding Investor’s Purchase of Securities.  The Company
acknowledges and agrees that Investor is acting solely in the capacity of arm’s
length purchaser with respect to this Agreement and the transactions
contemplated hereby.  The Company further acknowledges that Investor is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any statement made by Investor or any of its representatives or
agents in connection with this Agreement and the transactions contemplated
hereby is not advice or a recommendation and is merely incidental to Investor’s
purchase of the Securities.  The Company further represents to Investor that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the Company and its representatives.
 
18

--------------------------------------------------------------------------------


 
(ff)    Accountants.  The Company’s accountants are set forth in the SEC
Reports.  To the Company’s knowledge, such accountants are a registered public
accounting firm as required by the Act.
 
(gg)    No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers.
 
(hh)    Registration Statements and Prospectuses.
 
(i)    Company will use its best efforts to promptly file (but in no event later
than 30 days after the Effective Date) and cause to become effective as soon as
possible a Registration Statement for the sale of all Common Shares.  Each
Registration Statement shall comply when it becomes effective, and, as amended
or supplemented, at the time of any Tranche Notice Date, Tranche Closing Date,
or issuance of any Common Shares, and at all times during which a prospectus is
required by the Act to be delivered in connection with any sale of Common
Shares, will comply, in all material respects, with the requirements of the Act.
 
(ii)    Each Registration Statement, as of its respective effective time, will
not, as applicable, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
 
(iii)    Each prospectus (within the meaning of the Act) related to the sale or
offering of any Common Shares (“Prospectus”) will comply, as of its date and the
date it  will be filed with the SEC,  and, at the time of any Tranche Notice
Date, Tranche Closing Date, or issuance of any Common Shares, and at all times
during which a prospectus is required by the Act to be delivered in connection
with any sale of Common Shares, will comply, in all material respects, with the
requirements of the Act.
 
(iv)    At no time during the period that begins on the date a Prospectus is
filed with the SEC and ends at the time a prospectus is no longer required by
the Act to be delivered in connection with any sale of Common Shares did or will
any such Prospectus, as then amended or supplemented, include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and at no time during such period will such
Prospectus, as then amended or supplemented, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
 
(v)    Each Registration Statement will meet, and the offering and sale of the
Common Shares as contemplated hereby complies with, and will comply with, the
requirements of Rule 415 under the Act.
 
19

--------------------------------------------------------------------------------


 
(vi)    The Company has not, directly or indirectly, used or referred to any
“free writing prospectus” (as defined in Rule 405 under the Act) except in
compliance with Rules 164 and 433 under the Act.
 
(vii)    The Company is not an “ineligible issuer” (as defined in Rule 405 under
the Act) as of the eligibility determination date for purposes of Rules 164 and
433 under the Act with respect to the offering of the Common Shares contemplated
by any Registration Statement, without taking into account any determination by
the SEC pursuant to Rule 405 under the Act that it is not necessary under the
circumstances that the Company be considered an “ineligible issuer”.
 
4.2    Representations and Warranties of Investor. Investor hereby represents
and warrants as of the Effective Date as follows:
 
(a)    Organization; Authority.  Investor is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder.  The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of
Investor.  Each Transaction Document to which it is a party has been (or will
be) duly executed by Investor, and when delivered by Investor in accordance with
the terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.  The principal executive office of Investor is the
address provided for notices pursuant to this Agreement.
 
(b)    Investor Status.  At the time Investor was offered the Securities, it
was, and at the Effective Date it is: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Act or (ii) a
“qualified institutional buyer” as defined in Rule 144A(a) under the Act.
 
(c)    Experience of Investor.  Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment.  Investor is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.
 
(d)    General Solicitation.  Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
20

--------------------------------------------------------------------------------


 
(e)    No Other Representations.  The Company acknowledges and agrees that
Investor does not make or has not made any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in this Section 4.2.
 
ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES
 
5.1    Transfer Restrictions
 
(a)    The Securities may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Securities other
than pursuant to an effective Registration Statement or Rule 144, to the Company
or to an Affiliate of Investor or in connection with a pledge as contemplated in
Section 5.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of Luce Forward Hamilton & Scripps LLP, or other counsel
selected by the transferor and reasonably acceptable to the Company, to the
effect that such transfer does not require registration of such transferred
Securities under the Act.
 
(b)    Investor agrees to the imprinting, so long as is required by this Section
5.1, of the following legend on any certificate evidencing Securities:
 
NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THESE SECURITIES AND THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
 
The Company agrees to cause such legend to be removed immediately upon
effectiveness of a Registration Statement, subject to receipt of undertakings in
customarily acceptable form regarding Investor’s compliance, in connection with
any sale of the Securities, with (i) the manner of sale provisions set forth in
the Prospectus and (ii) the prospectus delivery requirements of the Securities
Act, or when any Common Shares are eligible for sale under Rule 144.  Company
further acknowledges and agrees that Investor may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Act and who agrees to be bound by the provisions of this Agreement and, if
required under the terms of such arrangement, Investor may transfer pledged or
secured Securities to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Securities may reasonably request
in connection with a pledge or transfer of the Securities.
 
21

--------------------------------------------------------------------------------


 
5.2    Furnishing of Information.  As long as Investor owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the Effective Date pursuant to the Exchange Act.  Upon the request
of Investor, the Company shall deliver to Investor a written certification of a
duly authorized officer as to whether it has complied with the preceding
sentence. As long as Investor owns Securities, if the Company is not required to
file reports pursuant to such laws, it will prepare and furnish to Investor and
make publicly available in accordance with Rule 144(c) such information as is
required for Investor to sell the Securities under Rule 144.  The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell such Securities without registration under the Act
within the limitation of the exemptions provided by Rule 144.
 
5.3    Integration.  The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Act of the
sale of the Securities to Investor or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.
 
5.4    Securities Laws Disclosure; Publicity.  The Company shall, by 8:30 a.m.
Eastern time on the Trading Day following the Effective Date, issue a press
release or if required file a Current Report on Form 8-K, in each case
reasonably acceptable to Investor, disclosing the material terms of the
transactions contemplated hereby.  The Company and Investor shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor Investor shall issue any such
press release or otherwise make any such public statement without the prior
consent of the Company, with respect to any such press release of Investor, or
without the prior consent of Investor, with respect to any such press release of
the Company, which consent shall not unreasonably be withheld, except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication.  Notwithstanding the foregoing, the Company shall not publicly
disclose the name of Investor, or include the name of Investor in any filing
with the SEC or any regulatory agency or Trading Market, without the prior
written consent of Investor, except (i) as required by federal securities law in
connection with any registration statement under which the Common Shares are
registered, and (ii) to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide Investor with prior
notice of such disclosure permitted under subclause (i) or (ii).
 
22

--------------------------------------------------------------------------------


 
5.5    Shareholders Rights Plan.  No claim will be made or enforced by the
Company or, to the knowledge of the Company, any other Person that Investor is
an “Acquiring Person” under any shareholders rights plan or similar plan or
arrangement in effect or hereafter adopted by the Company, or that Investor
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and Investor. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.
 
5.6    Non-Public Information.  The Company covenants and agrees that neither it
nor any other Person acting on its behalf will provide Investor or its agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto Investor shall have executed a
written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.
 
5.7    Reimbursement.  If Investor becomes involved in any capacity in any
proceeding by or against any Person who is a stockholder of the Company (except
as a result of sales, pledges, margin sales and similar transactions by Investor
to or with any current stockholder), solely as a result of Investor’s
acquisition of the Securities under this Agreement, the Company will reimburse
Investor for its reasonable legal and other expenses (including the cost of any
investigation preparation and travel in connection therewith) incurred in
connection therewith, as such expenses are incurred, or will assume the defense
of Investor in such matter.  The reimbursement obligations of the Company under
this paragraph shall be in addition to any liability which the Company may
otherwise have, shall extend upon the same terms and conditions to any
Affiliates of Investor who are actually named in such action, proceeding or
investigation, and partners, directors, agents, employees and controlling
persons (if any), as the case may be, of Investor and any such Affiliate, and
shall be binding upon and inure to the benefit of any successors, assigns, heirs
and personal representatives of the Company, Investor and any such Affiliate and
any such Person.  The Company also agrees that neither Investor nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement, except with respect to information provided to the Company in
writing by Investor or its representatives for use in preparing the Registration
Statement.
 
5.8    Indemnification of Investor.  Subject to the provisions of this Section
5.8, the Company will indemnify and hold Investor and any Warrant holder, their
Affiliates and attorneys, and each of their directors, officers, shareholders,
partners, employees, agents, and any person who controls Investor within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, the “Investor Parties” and each an “Investor Party”), harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents, (b) any action instituted against any Investor Party,
 
23

--------------------------------------------------------------------------------


 
or any of them or their respective Affiliates, by any stockholder of the Company
who is not an Affiliate of an Investor Party, with respect to any of the
transactions contemplated by the Transaction Documents (unless such action is
based upon a breach of Investor’s representation, warranties or covenants under
the Transaction Documents or any agreements or understandings Investor may have
with any such stockholder or any violations by Investor of state or federal
securities laws or any conduct by Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance), (c)  any untrue statement or
alleged untrue statement of a material fact contained in a Registration
Statement (or in a Registration Statement as amended by any post-effective
amendment thereof by the Company) or arising out of or based upon any omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and/or (d) any untrue
statement or alleged untrue statement of a material fact included in any
Prospectus ( or any amendments or supplements to any Prospectus ), in any free
writing prospectus, in any “issuer information” (as defined in Rule 433 under
the Act) of the Company, or in any Prospectus together with any combination of
one or more of the  free writing prospectuses, if any, or arising out of or
based upon any omission or alleged omission to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.
 
If any action shall be brought against an Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, such Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing.  The Investor
Parties shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Investor Parties except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict with respect to
the dispute in question on any material issue between the position of the
Company and the position of the Investor Parties such that it would be
inappropriate for one counsel to represent the Company and the Investor
Parties.  The Company will not be liable to the Investor Parties under this
Agreement (i) for any settlement by an Investor Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (ii) to the extent, but only to the extent that a loss, claim,
damage or liability is either attributable to Investor’s breach of any of the
representations, warranties, covenants or agreements made by Investor in this
Agreement or in the other Transaction Documents or is a result of any
information provided by Investor or its representatives to Company in writing
for inclusion in the Registration Statement.
 
5.9    Reservation of Securities.  The Company shall maintain a reserve from its
duly authorized shares of Common Stock for issuance pursuant to the Transaction
Documents in such amount as may be required to fulfill its obligations in full
under the Transaction Documents.
 
5.10   Limited Standstill.  The Company will deliver to Investor on or before
the each Tranche Closing Date and will honor and will take reasonable actions to
assist Investor in enforcing the provisions of the Lock-Up Agreements with the
Company’s officers, directors and beneficial owners of 10% or more of the Common
Stock.
 
24

--------------------------------------------------------------------------------


 
5.11   Issuance of Additional Securities.  The Company shall not issue
additional Common Stock or securities convertible into Common Stock to any
Person other than Investor, or an Investor Affiliate, if such issuance would
reduce the number of remaining authorized shares of Common Stock that could be
issued below the number of remaining authorized shares issuable upon exercise of
the Warrants, without previously amending its Certificate of Incorporation to
increase the number of duly authorized shares of Common Stock by at least the
amount necessary to assume a sufficient number of shares to permit the exercise
of all outstanding Warrants.
 
5.12    Prospectus Availability and Changes.  The Company will make available to
Investor upon request, and thereafter from time to time to furnish Investor, as
many copies of any Prospectus (or of the Prospectus as amended or supplemented
if the Company shall have made any amendments or supplements thereto after the
effective date of the applicable Registration Statement) as Investor may request
for the purposes contemplated by the Act; and in case Investor is required to
deliver  a prospectus after the nine-month period referred to in Section
10(a)(3) of the Act in connection with the sale of the Common Shares, or after
the time a post-effective amendment to the applicable Registration Statement is
required pursuant to Item 512(a) of Regulation S-K under the Act, the Company
will prepare, at its expense, promptly upon request such amendment or amendments
to the Registration Statement and the Prospectus as may be necessary to permit
compliance with the requirements of Section 10(a)(3) of the Act or Item 512(a)
of Regulation S-K under the Act, as the case may be.
 
The Company will advise Investor promptly of the happening of any event within
the time during which a Prospectus is required to be delivered under the Act
which could require the making of any change in the Prospectus then being used
so that the Prospectus would not include an untrue statement of material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading, and
to advise Investor promptly if, during such period, it shall become necessary to
amend or supplement any Prospectus to cause such Prospectus to comply with the
requirements of the Act, and in each case, during such time, to prepare and
furnish, at the Company’s expense, to Investor promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change or
to effect such compliance.
 
ARTICLE 6
MISCELLANEOUS
 
6.1    Fees and Expenses.  Except for the $20,000.00 non-refundable document
preparation fee previously paid by the Company, the receipt of which is hereby
acknowledged by Investor, and as may be otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisers, counsel, accountants
and other experts, if any, and all other expenses incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.  The Company shall pay all stamp and other taxes and duties
levied in connection with the sale of the Securities, if any, to Investor by the
Company.
 
25

--------------------------------------------------------------------------------


 
6.2    Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date after the day of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified on the signature page prior to 5:00 p.m. (New York
City time) on a Trading Day and an electronic confirmation of delivery is
received by the sender, (b) two Trading Days after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 6.2 on a day that is not a Trading Day or later than
5:00 p.m. (New York City time) on any Trading Day, (c) three Trading Days
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The addresses for such notices and communications are
those set forth on the signature pages hereof, or such other address as may be
designated in writing hereafter, in the same manner, by such Person.
 
6.3    Amendments; Waivers.  No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
6.4    Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
6.5    Successors and Assigns.  This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Investor, which consent will not be
unreasonably withheld or delayed.  Investor may assign any or all of its rights
under this Agreement to any Person to whom Investor assigns or transfers any
Securities, provided such transferee agrees in writing to be bound, with respect
to the transferred Securities, by the provisions hereof that apply to the
“Investor”.
 
6.6    No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person, except as otherwise set forth in Section 5.8.
 
6.7    Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction
 
26

--------------------------------------------------------------------------------


 
contemplated hereby or discussed herein (including with respect to the
enforcement of any of the Transaction Documents), and hereby irrevocably waives,
and agrees not to assert in any suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of any such court, that such suit,
action or proceeding is improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  The parties hereby waive all rights to a trial by jury.  If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.
 
6.8    Survival.  The representations and warranties contained herein shall
survive the Closing and the delivery, exercise and/or conversion of the
Securities, as applicable.
 
6.9    Execution.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.10   Severability.  If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.11   Replacement of Securities.  If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.
 
6.12    Remedies.  In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of Investor and
the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
27

--------------------------------------------------------------------------------


 
6.13    Payment Set Aside.  To the extent that the Company makes a payment or
payments to Investor pursuant to any Transaction Document or Investor enforces
or exercises its rights thereunder, and such payment or payments or the proceeds
of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
6.14    Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
6.15    Construction.  The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.
 
6.16    Time of the Essence.  Time is of the essence with respect to all
provisions of this Agreement that specify a time for performance.
 
6.17    Entire Agreement.  The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties, and
supersede all prior and contemporaneous agreements, term sheets, communications,
discussions and understandings, oral or written, which the parties acknowledge
have been merged into such documents, exhibits and schedules.  Neither party has
relied upon any agreement, promise or representation not expressly set forth in
the Transaction Documents and each party agrees that it may only rely on the
agreements, promises and representations set forth therein.
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 

INTERNATIONAL STEM CELL CORPORATION         By: /s/ Kenneth C. Aldrich    
Kenneth C. Aldrich, Chief Executive Officer                     OPTIMUS LIFE
SCIENCES CAPITAL PARTNERS, LLC         By: /s/ Terry Peizer     Terry Peizer,
Managing Director        

 
29

--------------------------------------------------------------------------------


 
Addresses for Notice
 


To Company:


International Stem Cell Corporation:
2595 Jason Court
Oceanside, CA 92056
Attention:  Kenneth C. Aldrich, CEO
Fax No.:  (760) 940-6387
Email:  kaldrich@intlstemcell.com


with a copy to:


DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, CA  92121
Attention:  Douglas J. Rein
Fax:  (858) 677-1401
Email:  doug.rein@dlapiper.com


To Investor:
 
Optimus Life Sciences Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
Attention: Terry Peizer, Managing Director
Fax No.: (310) 444-5300
Email:  terry@Optimuscapital.com
 
w/ copy to:
 
Luce Forward Hamilton & Scripps LLP
601 South Figueroa Street, Suite 3900
Los Angeles, CA 90017
Attention:  John C. Kirkland, Esq.
Fax No.: (213) 452-8035
Email: jkirkland@luce.com
 
30

--------------------------------------------------------------------------------




Exhibit A
 
Form of Warrant
 
Exhibit A

--------------------------------------------------------------------------------


 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 


 
International Stem Cell Corporation
 
Warrant To Purchase Common Stock

 

Warrant No.: 2009-[_____]
Issuance Date:  June 30, 2009
    Number of Warrant Shares:  [_______________]
Initial Exercise Price:  [$____]

 
 
International Stem Cell Corporation, a Delaware corporation (“Company”), hereby
certifies that, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, [_______________], the holder hereof or its
designees or assigns (“Holder”), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, upon surrender of this Warrant to Purchase Common Stock
(including any Warrants to Purchase Common Stock issued in exchange, transfer or
replacement hereof, the “Warrant”), at any time or times on or after the date
hereof, but not after 11:59 p.m., New York time, on the fifth anniversary of the
Issuance Date (subject to acceleration under the terms of Section 3.2), that
number of duly authorized, validly issued, fully paid and non-assessable shares
of Common Stock set forth above (the “Warrant Shares”); provided, however, that
this Warrant may only be exercised for that number of shares equal to 135.0% of
the cumulative amount of Tranche Purchase Prices (as defined in the Purchase
Agreement) under Tranche Exercise Notices delivered prior to the date of
exercise.  Upon delivery by Company of a Tranche Exercise Notice, Holder shall
deliver any Warrants that are not exercisable by reason of the limitation set
forth above to the Company in return for issuance of a Warrant, with terms
established by the Purchase Agreement, that is then exercisable.  Except as
otherwise defined herein, capitalized terms in this Warrant shall have the
meanings set forth in ARTICLE 13.
 
1

--------------------------------------------------------------------------------


 
ARTICLE 1
EXERCISE OF WARRANT.
 
1.1    Mechanics of Exercise.  Subject to the terms and conditions hereof , this
Warrant may be exercised by the Holder on any day on or after the date hereof,
in whole or in part, by (i) delivery of a written notice to the Company, in the
form attached hereto as Exhibit A (the “Exercise Notice”), of the Holder’s
election to exercise this Warrant and (ii) payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or by wire transfer of immediately available funds, by the
issuance and delivery of a recourse promissory note substantially in the form
attached hereto as Exhibit B (each, a “Recourse Note”), or by cashless exercise
pursuant to Section 1.3.  The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder.  Execution and
delivery of the Exercise Notice with respect to less than all of the Warrant
Shares shall have the same effect as cancellation of the original Warrant and
issuance of a new Warrant evidencing the right to purchase the remaining number
of Warrant Shares.  On the next business day after the date on which the Company
has received each of the Exercise Notice and the Aggregate Exercise Price (the
“Exercise Delivery Documents”) by 5:00 p.m. New York time on a business day
(such next business day, the “Share Delivery Date”), the Company shall transmit
by facsimile an acknowledgment of confirmation of receipt of the Exercise
Delivery Documents to the Holder and the Company’s transfer agent (the “Transfer
Agent”) and credit such aggregate number of Warrant Shares to which the Holder
is entitled pursuant to such exercise to the Holder’s or its designee’s balance
account with The Depository Trust Company (DTC) Fast Automated Securities
Transfer (FAST) Program through its Deposit/Withdrawal Agent Commission (DWAC)
system.  In the event the Company receives the Exercise Delivery Documents after
5:00 p.m. New York time, the Share Delivery Date will be computed from the next
business day.  Upon delivery of the Exercise Delivery Documents, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date such Warrant Shares are credited to the Holder’s DTC
account.  If this Warrant is submitted in connection with any exercise pursuant
to this Section 1.1 and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three Business Days after any exercise and return of the
previously issued Warrant and at its own expense, issue a new Warrant (in
accordance with Section 6.4) representing the right to purchase the number of
Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised.  No fractional shares of Common Stock are to be issued upon the
exercise of this Warrant, but rather the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole number.  The Company shall pay
any and all taxes which may be payable with respect to the issuance and delivery
of Warrant Shares upon exercise of this Warrant.
 
2

--------------------------------------------------------------------------------


 
1.2    Exercise Price.  For purposes of this Warrant, “Exercise Price” means an
amount equal to the Closing Sale Price of a Share of Common Stock on the Trading
Day immediately preceding the Issuance Date per Warrant Share, subject to
adjustment as provided herein.
 
1.3    Cashless Exercise.  Notwithstanding anything contained herein to the
contrary, if at any time there is not a current, valid and effective
registration statement covering the Warrant Shares that are the subject of the
Exercise Notice (the “Unavailable Warrant Shares”), the Holder may, in its sole
discretion, exercise this Warrant in whole or in part and, in lieu of making the
cash payment otherwise contemplated to be made to the Company upon such exercise
in payment of the Aggregate Exercise Price, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):
 
Net Number = (B-C) x A
B


For purposes of the foregoing formula:


A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the average of the Closing Sale Prices of the shares of Common Stock (as
reported by Bloomberg) for the five (5) consecutive Trading Days ending on the
date immediately preceding the date of the Exercise Notice.
 
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
1.4    Company’s Failure to Timely Deliver Securities.  If the Company shall
fail for any reason or for no reason to timely credit the Holder’s balance
account with DTC for such number of shares of Common Stock to which the Holder
is entitled upon the Holder’s exercise of this Warrant, then, in addition to all
other remedies available to the Holder, the Company shall pay in cash to the
Holder on each day after such Business Day that the issuance of such shares of
Common Stock is not timely effected an amount equal to 1.5% of the product of
(A) the sum of the number of shares of Common Stock not issued to the Holder on
a timely basis and to which the Holder is entitled and (B) the Closing Sale
Price of the shares of Common Stock on the Trading Day immediately preceding the
last possible date which the Company could have issued such shares of Common
Stock to the Holder without violating Section 1.1.  In addition to the
foregoing, if the Company shall fail to timely credit the Holder’s balance
account with DTC for the number of shares of Common Stock to which the Holder is
entitled upon the Holder’s exercise hereunder, and if on or after such Trading
Day the Holder purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of shares of
Common Stock issuable upon such exercise that the Holder anticipated receiving
from the Company (a “Buy-In”), then the Company shall, within one Business Day
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) or credit such Holder’s
balance account with DTC shall terminate, or (ii) promptly honor its obligation
to deliver to the Holder a certificate or certificates representing such shares
of Common Stock or credit such Holder’s balance account with DTC and pay cash to
the Holder in an amount equal to the excess (if any) of the Buy-In Price over
the product of (A) such number of shares of Common Stock, times (B) the Closing
Bid Price on the date of exercise.
 
3

--------------------------------------------------------------------------------


 
1.5    Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 12.
 
1.6    Exercise Limitation.  Notwithstanding any other provision, at no time may
the Holder exercise this Warrant such that the number of Warrant Shares to be
received pursuant to such exercise aggregated with all other shares of Common
Stock then owned by the Holder beneficially or deemed beneficially owned by the
Holder would result in the Holder owning more than 4.99% of all of such Common
Stock as would be outstanding on the date of exercise, as determined in
accordance with Section 13(d) of the Exchange Act and the rules and regulations
promulgated thereunder.  In addition, as of any date, the aggregate number of
shares of Common Stock into which this Warrant is exercisable within 61 days,
together with all other shares of Common Stock then beneficially owned (as such
term is defined in Rule 13(d) under the Exchange Act) by Holder and its
affiliates, shall not exceed 9.99% of the total outstanding shares of Common
Stock as of such date.
 
1.7    Insufficient Authorized Shares.  If at any time while any of the Warrants
remain outstanding the Company does not have a sufficient number of authorized
and unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of the Warrants at least a number of shares of Common
Stock equal to 110% of the number of shares of Common Stock as shall from time
to time be necessary to effect the exercise of all of the Warrants then
outstanding (the “Required Reserve Amount”) (an “Authorized Share Failure”),
then the Company shall immediately take all action necessary to increase the
Company’s authorized shares of Common Stock to an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Warrants then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than 90 days after the occurrence of such Authorized Share
Failure, the Company shall hold a meeting of its stockholders for the approval
of an increase in the number of authorized shares of Common Stock.  In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use its best efforts to solicit its stockholders’
approval of such increase in authorized shares of Common Stock and to cause its
board of directors to recommend to the stockholders that they approve such
proposal.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2
ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES.
 
If the Company at any time on or after the Subscription Date subdivides (by any
stock split, stock dividend, recapitalization or otherwise) one or more classes
of its outstanding shares of Common Stock into a greater number of shares, the
Exercise Price in effect immediately prior to such subdivision will be
proportionately reduced and the number of Warrant Shares will be proportionately
increased.  If the Company at any time on or after the Subscription Date
combines (by combination, reverse stock split or otherwise) one or more classes
of its outstanding shares of Common Stock into a smaller number of shares, the
Exercise Price in effect immediately prior to such combination will be
proportionately increased and the number of Warrant Shares will be
proportionately decreased.  Any adjustment under this ARTICLE 2 shall become
effective at the close of business on the date the subdivision or combination
becomes effective.
 
ARTICLE 3
PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS
 
3.1    Purchase Rights.  If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
shares of Common Stock (the “Purchase Rights”), then the Holder will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.
 
3.2    Fundamental Transactions.  The Company shall not enter into or be party
to a Fundamental Transaction unless the Successor Entity assumes in writing all
of the obligations of the Company under this Warrant in accordance with the
provisions of this Section 3.2 pursuant to written agreements in form and
substance satisfactory to the Required Holders and approved by the Required
Holders prior to such Fundamental Transaction, including agreements to deliver
to each holder of Warrants in exchange for such Warrants a security of the
Successor Entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Required Holders.  Upon the occurrence of
any Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Warrant referring to the “Company” shall
refer instead to the Successor Entity), and may exercise every right and power
of the Company and shall assume all of the obligations of the Company under this
Warrant with the same effect as if such Successor Entity had been named as the
Company herein.  Upon consummation of the Fundamental Transaction, the Successor
Entity shall deliver to the Holder confirmation that there shall be issued upon
 
5

--------------------------------------------------------------------------------


 
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been converted
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant.  In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon an
exercise of this Warrant at any time after the consummation of the Fundamental
Transaction, in lieu of the shares of the Common Stock (or other securities,
cash, assets or other property) purchasable upon the exercise of this Warrant
prior to such Fundamental Transaction, such shares of stock, securities, cash,
assets or any other property whatsoever (including warrants or other purchase or
subscription rights) which the Holder would have been entitled to receive upon
the happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction; provided, however that in the
event the Fundamental Transaction involves the issuance of cash or freely
tradeable securities by an issuer listed on the New York Stock Exchange on the
Nasdaq Stock Market, then the ability to exercise this Warrant shall expire on
the consummation of that Fundamental Transaction.  Provision made pursuant to
the preceding sentence shall be in a form and substance reasonably satisfactory
to the Required Holders.  The provisions of this Section 3.2  shall apply
similarly and equally to successive Fundamental Transactions and Corporate
Events and shall be applied without regard to any limitations on the exercise of
this Warrant.
 
3.3    Notwithstanding the foregoing, in the event of a Fundamental Transaction
other than one in which the Successor Entity is a Public Successor Entity that
assumes this Warrant such that this Warrant shall be exercisable for the
publicly traded common stock of such Public Successor Entity, at the request of
the Holder delivered before the 90th day after such Fundamental Transaction, the
Company (or the Successor Entity) shall purchase this Warrant from the Holder by
paying to the Holder, within five (5) Business Days after such request (or, if
later, on the effective date of the Fundamental Transaction), cash in an amount
equal to the value of the remaining unexercised portion of this Warrant on the
date of such consummation, which value shall be determined by use of the Black
Scholes Option Pricing Model using a volatility equal to the 100 day average
historical price volatility prior to the date of the public announcement of such
Fundamental Transaction.
 
6

--------------------------------------------------------------------------------


 
ARTICLE 4
NONCIRCUMVENTION
 
The Company hereby covenants and agrees that the Company will not, by amendment
of its Certificate of Incorporation, Bylaws or through any reorganization,
transfer of assets, consolidation, merger, scheme of arrangement, dissolution,
issue or sale of securities, or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, and
will at all times in good faith carry out all the provisions of this Warrant and
take all action as may be required to protect the rights of the Holder.  Without
limiting the generality of the foregoing, the Company (i) shall not increase the
par value of any shares of Common Stock receivable upon the exercise of this
Warrant above the Exercise Price then in effect, (ii) shall take all such
actions as may be necessary or appropriate in order that the Company may validly
and legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant, and (iii) shall, so long as any of the SPA Warrants
are outstanding, take all action necessary to reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the SPA Warrants, 110% of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
the SPA Warrants then outstanding (without regard to any limitations on
exercise).
 
ARTICLE 5
WARRANT HOLDER NOT DEEMED A STOCKHOLDER
 
Except as otherwise specifically provided herein, the Holder, solely in such
Person’s capacity as a holder of this Warrant, shall not be entitled to vote or
receive dividends or be deemed the holder of share capital of the Company for
any purpose, nor shall anything contained in this Warrant be construed to confer
upon the Holder, solely in such Person’s capacity as the Holder of this Warrant,
any of the rights of a stockholder of the Company or any right to vote, give or
withhold consent to any corporate action (whether any reorganization, issue of
stock, reclassification of stock, consolidation, merger, conveyance or
otherwise), receive notice of meetings, receive dividends or subscription
rights, or otherwise, prior to the issuance to the Holder of the Warrant Shares
which such Person is then entitled to receive upon the due exercise of this
Warrant.  In addition, nothing contained in this Warrant shall be construed as
imposing any liabilities on the Holder to purchase any securities (upon exercise
of this Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the
Company.  Notwithstanding this ARTICLE 5, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.
 
ARTICLE 6
REISSUANCE OF WARRANTS
 
6.1    Transfer of Warrant.  If this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Warrant (in
accordance with Section 6.4), registered as the Holder may request, representing
the right to purchase the number of Warrant Shares being transferred by the
Holder and, if less then the total number of Warrant Shares then underlying this
Warrant is being transferred, a new Warrant (in accordance with Section 6.4) to
the Holder representing the right to purchase the number of Warrant Shares not
being transferred.
 
7

--------------------------------------------------------------------------------


 
6.2    Lost, Stolen or Mutilated Warrant.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant, and, in the case of loss, theft or destruction,
of any indemnification undertaking by the Holder to the Company in customary
form and, in the case of mutilation, upon surrender and cancellation of this
Warrant, the Company shall execute and deliver to the Holder a new Warrant (in
accordance with Section 6.4) representing the right to purchase the Warrant
Shares then underlying this Warrant.
 
6.3    Exchangeable for Multiple Warrants.  This Warrant is exchangeable, upon
the surrender hereof by the Holder at the principal office of the Company, for a
new Warrant or Warrants (in accordance with Section 6.4) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.
 
6.4    Issuance of New Warrants.  Whenever the Company is required to issue a
new Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be
of like tenor with this Warrant, (ii) shall represent, as indicated on the face
of such new Warrant, the right to purchase the Warrant Shares then underlying
this Warrant (or in the case of a new Warrant being issued pursuant to
Section 6.1 or Section 6.3, the Warrant Shares designated by the Holder which,
when added to the number of shares of Common Stock underlying the other new
Warrants issued in connection with such issuance, does not exceed the number of
Warrant Shares then underlying this Warrant), (iii) shall have an issuance date,
as indicated on the face of such new Warrant which is the same as the Issuance
Date, and (iv) shall have the same rights and conditions as this Warrant.
 
ARTICLE 7
NOTICES
 
Whenever notice is required to be given under this Warrant, unless otherwise
provided herein, such notice shall be given in accordance with Section 6.2 of
the Purchase Agreement.  The Company shall provide the Holder with prompt
written notice of all actions taken pursuant to this Warrant, including in
reasonable detail a description of such action and the reason
therefore.  Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property to holders of shares
of Common Stock as such or (C) for determining rights to vote with respect to
any Fundamental Transaction, dissolution or liquidation, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 8
AMENDMENT AND WAIVER
 
Except as otherwise provided herein, the provisions of this Warrant may be
amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company has
obtained the written consent of the Required Holders; provided that no such
action may increase the exercise price of any SPA Warrant or decrease the number
of shares or class of stock obtainable upon exercise of any SPA Warrant without
the written consent of the Holder.  No such amendment shall be effective to the
extent that it applies to less than all of the holders of the SPA Warrants then
outstanding.
 
ARTICLE 9
GOVERNING LAW
 
This Warrant shall be governed by and construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Warrant shall be governed by, the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.
 
ARTICLE 10
CONSTRUCTION; HEADINGS
 
This Warrant shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.  The
headings of this Warrant are for convenience of reference and shall not form
part of, or affect the interpretation of, this Warrant.
 
ARTICLE 11
DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within 2
Business Days of receipt of the Exercise Notice giving rise to such dispute, as
the case may be, to the Holder.  If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within 2 Business Days submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by
Holder and approved by Company, which approval may not be unreasonably withheld
or delayed, or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent registered public accounting firm.  The Company shall
cause at its expense the investment bank or the accountant, as the case may be,
to perform the determinations or calculations and notify the Company and the
Holder of the results no later than 10 Business Days from the time it receives
the disputed determinations or calculations.  Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
9

--------------------------------------------------------------------------------


 
ARTICLE 12
REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF
 
The remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Holder right to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the holder of this Warrant shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.
 
ARTICLE 13
DEFINITIONS
 
For purposes of this Warrant, the following terms shall have the following
meanings:
 
13.1    “Bloomberg” means Bloomberg Financial Markets.
 
13.2    “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
 
13.3    “Closing Bid Price” and “Closing Sale Price” means, for any security as
of any date, the last closing bid price and last closing trade price,
respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
 
10

--------------------------------------------------------------------------------


 
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the “pink sheets” by Pink
Sheets LLC (formerly the National Quotation Bureau, Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to ARTICLE 11.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
13.4    “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.001 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.
 
13.5    “Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
13.6    “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., The NASDAQ Global Select Market, The NASDAQ Global Market, The
NASDAQ Capital Market, or the NYSE Amex Stock Exchange.
 
13.7    “Fundamental Transaction” means that the (A) Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Common Stock of the Company,
other than persons or groups who exceed such ownership level as of the date of
issuance of this Warrant.
 
11

--------------------------------------------------------------------------------


 
13.8    “Options” means any rights, warrants or options to subscribe for or
purchase shares of Common Stock or Convertible Securities.
 
13.9    “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed on an Eligible Market, or, if there is more
than one such Person or Parent Entity, the Person or Parent Entity with the
largest public market capitalization as of the date of consummation of the
Fundamental Transaction.
 
13.10    “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
13.11    “Purchase Agreement” means the Preferred Stock Purchase Agreement dated
June 30, 2009, by and among the Company and the investors referred to therein.
 
13.12    “Principal Market” means The OTC Bulletin Board of FINRA.
 
13.13    “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.
 
13.14    “Required Holders” means the Holders of the SPA Warrants representing
at least a majority of shares of Common Stock underlying the SPA Warrants then
outstanding.
 
13.15    “SPA Warrant(s)” means a warrant to purchase Common Stock of the
Company issued pursuant to the Purchase Agreement.
 
13.16    “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
 
13.17    “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.
 

 

  INTERNATIONAL STEM CELL CORPORATION        
By:
 
 
Name:
 
 
Title:
 

 
13

--------------------------------------------------------------------------------


 
EXHIBIT A
 
EXERCISE NOTICE
 
 
INTERNATIONAL STEM CELL CORPORATION
 
The undersigned hereby exercises the right to purchase ________________ shares
of the shares of Common Stock (“Warrant Shares”) of International Stem Cell
Corporation, a Delaware corporation (“Company”), evidenced by the attached
Warrant to Purchase Common Stock (“Warrant”).  Capitalized terms used herein and
not otherwise defined shall have the respective meanings set forth in the
Warrant.  The Holder intends that payment of the Exercise Price shall be made
as:
 
___           Cash Exercise with respect to ____________ Warrant Shares
 
___           Cashless Exercise with respect to ____________ Warrant Shares
 
___           Recourse Note Exercise with respect to ____________ Warrant Shares
 
Please issue


  ___
A certificate or certificates representing said shares of Common Stock in the
namespecified below
     
 
___
Said shares in electronic form to the Deposit/Withdrawal at Custodian (DWAC)
account with Depository Trust Company (DTC) specified below.

 


_______________________________

By:_____________________________
Name:___________________________
Title:____________________________


1

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Exercise Notice and hereby directs
[_______________________________] to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated June
30, 2009 from the Company and acknowledged and agreed to by the transfer agent.
 
 

  International Stem Cell Corporation        
By:
 
 
Name:
 
 
Title:
 

 
2

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF NOTE
 

--------------------------------------------------------------------------------


 
SECURED PROMISSORY NOTE




 

$[_____________]
Date:        [________], 2030

 
FOR VALUE RECEIVED, [_____________] (“Borrower”) promises to pay to the order of
International Stem Cell Corporation (“Lender”), at [________], or at such other
place as Lender may from time to time designate in writing, the principal sum of
$[________], with interest, as follows:
 
1.    Interest.  The principal balance outstanding, from time to time, shall
bear interest from and after the date hereof at the rate of 2.0% per year,
compounded annually.  Interest shall be calculated on the basis of the number of
days elapsed during the period for which interest is being calculated,
compounded annually.  Interest not paid when due shall be added to the
principal.
 
2.    Payments.  If not sooner paid, the entire unpaid principal balance,
interest thereon and any other charges due and payable under this Note shall be
due and payable on the fourth anniversary of the date of this Note (“Maturity
Date”); provided, however, that in no event shall this Note be due or payable at
any time that (a) Lender is in default of any loan agreement, equity investment
agreement or instrument, or other material agreement, or (b) subject to the
following clause, there are any shares of Series E Preferred Stock of Lender
issued or outstanding; provided, further, that in the event that Lender redeems
all or a portion of the shares of Series E Preferred Stock then held by
Borrower, then Borrower shall apply, and Lender shall offset, the proceeds of
such redemption to pay down the accrued interest and outstanding principal of
this Note.  Borrower shall have the right to prepay all or any part of the
principal balance of this Note at any time without penalty or premium.  All
payments shall be first be applied to interest, then to reduce the outstanding
principal.
 
3.    Full Recourse Note.  THIS IS A FULL RECOURSE PROMISSORY
NOTE.  Accordingly, notwithstanding that Borrower’s obligations under this Note
are secured by the Collateral, in the event of a default hereunder, Lender shall
have full recourse to all the other assets of Borrower.  Moreover, Lender shall
not be required to proceed against or exhaust any Collateral, or to pursue any
Collateral in any particular order, before Lender pursues any other remedies
against Borrower or against any of Borrower’s assets.
 
4.    Security
 
a.    Pledge.  As security for the due and prompt payment and performance of all
payment obligations under this Note and any modifications, replacements and
extensions hereof (collectively, “Secured Obligations”), Borrower hereby pledges
and grants a security interest to Lender in all of Borrower’s right, title, and
interest in and to all of the following, now owned or hereafter acquired or
arising (together the “Collateral”):
 
i.    Publicly traded shares of common stock, preferred stock, bonds, notes
and/or debentures (collectively, “Pledged Securities”) with a fair market value
on the date hereof at least equal to the principal amount of this Note, based
upon the trading price of such securities on the Pink Sheets, OTC Bulletin
Board, NASDAQ Capital Market, NASDAQ Global Market, NASDAQ Global Select Market,
NYSE Amex, or New York Stock Exchange;
 
1

--------------------------------------------------------------------------------


 
ii.    all rights of Borrower with respect to or arising out of the Pledged
Securities, including voting rights, and all equity and debt securities and
other property distributed or distributable with respect thereto as a result of
merger, consolidation, dissolution, reorganization, recapitalization, stock
split, stock dividend, reclassification, exchange, redemption, or other change
in capital structure; and
 
iii.    all proceeds, replacements, substitutions, accessions and increases in
any of the Collateral.
 
b.    Replacement Securities.  In the event that Borrower sells or disposes of
any Pledged Securities during any period in which any principal balance of this
Note remains outstanding, Borrower shall promptly provide replacement securities
of equal or greater value.
 
c.    Rights With Respect to Distributions.  So long as no default shall have
occurred and be continuing under this Note, Borrower shall be entitled to
receive any and all dividends and distributions made with respect to the Pledged
Securities and any other Collateral.  However, upon the occurrence and during
the continuance of any default, Lender shall have the sole right (unless
otherwise agreed by Lender) to receive and retain dividends and distributions
and apply them to the outstanding balance of this Note or hold them as
Collateral, at Lender’s election.  
 
d.    Voting Rights.  So long as no default shall have occurred and be
continuing under this Note, Borrower shall be entitled to exercise all voting
rights pertaining to the Pledged Securities and any other Collateral.  However,
upon the occurrence and during the continuance of any default, all rights of
Borrower to exercise the voting rights that Borrower would otherwise be entitled
to exercise with respect to the Collateral shall cease and (unless otherwise
agreed by Lender) all such rights shall thereupon become vested in Lender, which
shall thereupon have the sole right to exercise such rights.
 
e.    Financing Statement; Further Assurances.  Borrower agrees, concurrently
with executing this Note, that Lender may file a UCC-1 financing statement
relating to the Collateral in favor of Lender, and any similar financing
statements in any jurisdiction in which Lender reasonably determines such filing
to be necessary.  Borrower further agrees that at any time and from time to time
Borrower shall promptly execute and deliver all further instruments and
documents that Lender may request in order to perfect and protect the security
interest granted hereby (including, following an event of default, delivery of
the Collateral to hold as secured party), or to enable Lender to exercise and
enforce its rights and remedies with respect to any Collateral following an
event of default.
 
2

--------------------------------------------------------------------------------


 
f.    Powers of Lender.  Borrower hereby appoints Lender as Borrower’s true and
lawful attorney-in-fact to perform any and all of the following acts, which
power is coupled with an interest, is irrevocable until the Secured Obligations
are paid and performed in full, and may be exercised from time to time by Lender
in its discretion:  To take any action and to execute any instrument which
Lender may deem reasonably necessary or desirable to accomplish the purposes of
this Section  3f and, more broadly, this Note including, without
limitation:  (i) to exercise voting and consent rights with respect to
Collateral in accordance with this Note, (ii) to receive, endorse and collect
all instruments or other forms of payment made payable to Borrower in respect of
the Collateral or any part thereof and to give full discharge for the same,
(iii) to perform or cause the performance of any obligation of Borrower
hereunder in Borrower’s name or otherwise, (iv) during the continuance of any
default hereunder, to liquidate any Collateral pledged to Lender hereunder and
to apply proceeds thereof to the payment of the Secured Obligations or to place
such proceeds into a cash collateral account and/or to transfer the Collateral
into the name of Lender, all at Lender’s sole discretion, (v)  to enter into any
extension, reorganization or other agreement relating to or affecting the
Collateral, and, in connection therewith, to deposit or surrender control of the
Collateral, (vi) to accept other property in exchange for the Collateral,
(vii) to make any compromise or settlement Lender deems desirable or proper, and
(viii) to execute on Borrower’s behalf and in Borrower’s name any documents
required in order to give Lender a continuing first lien upon the Collateral or
any part thereof.
 
5.    Additional Terms
 
a.    No Waiver.  The acceptance by Lender of payment of a portion of any
installment when due or an entire installment but after it is due shall neither
cure nor excuse the default caused by the failure of Borrower timely to pay the
whole of such installment and shall not constitute a waiver of Lender’s right to
require full payment when due of any future or succeeding installments.
 
b.    Default.  Any one or more of the following shall constitute a “default”
under this Note:  (i) a default in the payment when due of any amount hereunder,
(ii) Borrower’s refusal to perform any material term, provision or covenant
under this Note, (iii) the commencement of any liquidation, receivership,
bankruptcy, assignment for the benefit of creditors or other debtor-relief
proceeding by or against Borrower, or subject to Section 4b, the Collateral
becomes subject to any lien, claim, or encumbrance of any third party or is
transferred by Borrower, and (iv) the levying of any attachment, execution or
other process against Borrower, or subject to Section 4b the Collateral or any
material portion thereof.
 
c.    Default Rights
 
i.    Upon the occurrence of any payment default Lender may, at its election,
declare the entire balance of principal and interest under this Note immediately
due and payable.  A delay by Lender in exercising any right of acceleration
after a default shall not constitute a waiver of the default or the right of
acceleration or any other right or remedy for such default.  The failure by
Lender to exercise any right of acceleration as a result of a default shall not
constitute a waiver of the right of acceleration or any other right or remedy
with respect to any other default, whenever occurring.  
 
3

--------------------------------------------------------------------------------


 
ii.    Further, upon the occurrence of any non-monetary default, following 15
days notice from Lender specifying the default and demanded manner of cure for
any non-monetary default, Lender shall thereupon and thereafter have any and all
of the rights and remedies to which a secured party is entitled after a default
under the applicable Uniform Commercial Code, as then in effect.  In addition to
its other rights and remedies, Borrower agrees that, upon the occurrence of
default, Lender may in its sole discretion do or cause to be done any one or
more of the following:
 
(a)    Proceed to realize upon the Collateral or any portion thereof as provided
by law, and without liability for any diminution in price which may have
occurred, sell the Collateral or any part thereof, in such manner, whether at
any public or private sale, and whether in one lot as an entirety, or in
separate portions, and for such price and other terms and conditions as is
commercially reasonable given the nature of the Collateral.
 
(b)    If notice to Borrower is required, give written notice to Borrower at
least ten days before the date of sale of the Collateral or any portion thereof.
 
(c)    Transfer all or any part of the Collateral into Lender's name or in the
name of its nominee or nominees.
 
(d)    Vote all or any part of the Collateral (whether or not transferred into
the name of Lender ) and give all consents, waivers and ratifications in respect
of the Collateral and otherwise act with respect thereto, as though Lender were
the outright owner thereof.
 
iii.    Borrower acknowledges that all or part of foreclosure of the Collateral
may be restricted by state or federal securities laws, Lender may be unable to
effect a public sale of all or part of the Collateral, that a public sale is or
may be impractical and inappropriate and that, in the event of such
restrictions, Lender thus may be compelled to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire the Collateral for their own account, for investment
and not with a view to its distribution or resale.  Borrower agrees that if
reasonably necessary Lender may resort to one or more sales to a single
purchaser or a restricted or limited group of purchasers.  Lender shall not be
obligated to make any sale or other disposition, unless the terms thereof shall
be satisfactory to it.
 
iv.    If, in the opinion of Lender based upon written advice of counsel, any
consent, approval or authorization of any federal, state or other governmental
agency or authority should be necessary to effectuate any sale or other
disposition of any Collateral, Borrower shall execute all such applications and
other instruments as may reasonably be required in connection with securing any
such consent, approval or authorization, and will otherwise use its commercially
reasonable best efforts to secure the same.
 
v.    The rights, privileges, powers and remedies of Lender shall be cumulative,
and no single or partial exercise of any of them shall preclude the further or
other exercise of any of them.  Any waiver, permit, consent or approval of any
kind by Lender of any default hereunder, or any such waiver of any provisions or
conditions hereof, must be in writing and shall be effective only to the extent
set forth in writing.  Any proceeds of any disposition of the Collateral, or any
part thereof, may be applied by Lender to the payment of expenses incurred by
Lender in connection with the foregoing, and the balance of such proceeds shall
be applied by Lender toward the payment of the Secured Obligations.
 
4

--------------------------------------------------------------------------------


 
d.    No Oral Waivers or Modifications.  No provision of this Note may be waived
or modified orally, but only in a writing signed by Lender and Borrower.
 
e.    Attorney Fees.  The prevailing party in any action by Lender to collect
any amounts due under this Note shall be entitled to recover its reasonable
attorneys fees and costs.
 
f.    Governing Law.  This Note has been executed and delivered in, and is to be
construed, enforced, and governed according to the internal laws of, the State
of New York without regard to its principles of conflict of laws.
 
g.    Severability.  Whenever possible, each provision of this Note shall be
interpreted in such manner as to be effective and valid under applicable
law.  However, if any provision of this Note shall be held to be prohibited by
or invalid under applicable law, it shall be ineffective only to the extent of
such prohibition or invalidity without invalidating the remainder of that
provision or the other provisions of this Note.
 
h.    Entire Agreement.  This Note contain the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.
 
 
_______________________________
 
By:_____________________________
Name:___________________________
Title:____________________________
 
5

--------------------------------------------------------------------------------



Exhibit B
 
Certificate of Designations
 

--------------------------------------------------------------------------------


 
INTERNATIONAL STEM CELL CORPORATION
 
CERTIFICATE OF DESIGNATIONS OF PREFERENCES,
RIGHTS AND LIMITATIONS
OF
SERIES E PREFERRED STOCK
 
The undersigned, Kenneth C. Aldrich and William B. Adams, do hereby certify
that:
 
1.    They are the Chief Executive Officer and Secretary, respectively, of
International Stem Cell Corporation, a Delaware corporation (the “Corporation”).
 
2.    The Corporation is authorized to issue 20,000,000 shares of preferred
stock, 3,400,040 of which have been issued or are outstanding.
 
3.    The following resolutions were duly adopted by the Board of Directors:
 
WHEREAS, the Certificate of Incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, comprised of 20,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;
 
WHEREAS, the Board of Directors of the Corporation is authorized to fix the
dividend rights, dividend rate, voting rights, conversion rights, rights and
terms of redemption and liquidation preferences of any wholly unissued series of
preferred stock and the number of shares constituting any series and the
designation thereof, of any of them; and
 
WHEREAS, it is the desire of the Board of Directors of the Corporation, pursuant
to its authority as aforesaid, to fix the rights, preferences, restrictions and
other matters relating to a series of preferred stock, which shall consist of up
to 500 shares of the preferred stock which the Corporation has the authority to
issue, as follows:
 
NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:
 
TERMS OF PREFERRED STOCK
 
1.    Designation, Amount and Par Value.  The series of preferred stock shall be
designated as the Corporation’s Series E Preferred Stock (the “Series E
Preferred Stock”) and the number of shares so designated shall be 500 (which
shall not be subject to increase without the consent of all of the holders of
the Series E Preferred Stock (each a “Holder” and collectively, the
“Holders”).  Each share of Series E Preferred Stock shall have a par value of
$0.001 per share.
 
1

--------------------------------------------------------------------------------


 
2.    Dividends and Other Distributions.  Commencing on the date of the issuance
of any such shares of Series E Preferred Stock (each respectively an “Issuance
Date”), Holders of Series E Preferred Stock shall be entitled to receive
dividends on each outstanding share of Series E Preferred Stock (“Dividends”),
which shall accrue in shares of Series E Preferred Stock on a daily basis at a
rate equal to 10.0% per annum.
 
a.    Any calculation of the amount of such Dividends payable pursuant to the
provisions of this Section 2 shall be made based on a 365-day year and on the
number of days actually elapsed during the applicable calendar quarter,
compounded annually.
 
b.    So long as any shares of Series E Preferred Stock are outstanding, no
dividends or other distributions will be paid, declared or set apart with
respect to any Junior Securities (as defined below).  As used herein, “Junior
Securities” means any series or class of the capital stock of the Corporation
now or hereafter authorized or issued by the Corporation ranking junior to the
Series E Preferred Stock with respect to dividends or distributions or upon the
liquidation, distribution of assets, dissolution or winding-up of the
Corporation, including, without limitation, the Corporation’s common stock, par
value $0.001 per share (“Common Stock”); provided that notwithstanding the
foregoing the Corporation may pay, declare or set apart any dividend or
distribution required to be paid on any shares of Series D Preferred Stock or
other preferred stock.  The Common Stock shall not be redeemed while the Series
E Preferred Stock is outstanding.
 
3.    Protective Provision.  So long as any shares of Series E Preferred Stock
are outstanding, the Corporation shall not, without the affirmative approval of
the Holders of a majority of the shares of the Series E Preferred Stock then
outstanding, (a) alter or change adversely the powers, preferences or rights
given to the Series E Preferred Stock or alter or amend this Certificate of
Designations, (b) authorize or create any class of stock ranking as to
distribution of assets upon a liquidation senior to the Series E Preferred
Stock, (c) amend its certificate or articles of incorporation or other charter
documents in breach of any of the provisions hereof, (d) increase the authorized
number of shares of Series E Preferred Stock, (e) liquidate, dissolve or wind-up
the business and affairs of the  Corporation, or effect any Deemed Liquidation
Event (as defined below), or (f) enter into any agreement with respect to the
foregoing.
 
a.    A “Deemed Liquidation Event” shall mean: (i) a merger or consolidation in
which the Corporation is a constituent party or a subsidiary of the Corporation
is a constituent party and the Corporation issues shares of its capital stock
pursuant to such merger or consolidation, except any such merger or
consolidation involving the Corporation or a subsidiary in which the shares of
capital stock of the Corporation outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares of capital stock that represent, immediately following such merger or
consolidation, at least a majority, by voting power, of the capital stock of the
surviving or resulting corporation or if the surviving or resulting corporation
is a wholly owned subsidiary of another corporation immediately following such
merger or consolidation, the parent corporation of such surviving or resulting
corporation; or (ii) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by the
Corporation or any subsidiary of the Corporation of all or substantially all the
assets of the Corporation and its subsidiaries taken as a whole,  or the sale or
disposition (whether by merger or otherwise) of one or more subsidiaries of the
Corporation if substantially all of the assets of the Corporation and its
subsidiaries taken as a whole are held by such subsidiary or subsidiaries,
except where such sale, lease, transfer, exclusive license or other disposition
is to a wholly owned subsidiary of the Corporation.
 
2

--------------------------------------------------------------------------------


 
b.    The Corporation shall not have the power to effect a Deemed Liquidation
Event referred to in Section 3.a unless the agreement or plan of merger or
consolidation for such transaction provides that the consideration payable to
the stockholders of the Corporation shall be allocated among the holders of
capital stock of the Corporation in accordance with Section 4.
 
4.    Liquidation.
 
a.    Upon any liquidation, dissolution or winding up of the Corporation,
whether voluntary or involuntary, after payment or provision for payment of
debts and other liabilities of the Corporation, before any distribution or
payment shall be made to the holders of any other equity securities of the
Corporation by reason of their ownership thereof, the Holders of Series E
Preferred Stock shall first be entitled to be paid out of the assets of the
Corporation available for distribution to its stockholders an amount with
respect to each share of Series E Preferred Stock equal to $10,000.00 (the
“Original Series E Issue Price”), plus any accrued but unpaid Dividends thereon
(collectively, the “Series E Liquidation Value”).
 
b.    After payment has been made to the Holders of the Series E Preferred Stock
of the full amount of the Series E Liquidation Value, any remaining assets of
the Corporation shall be distributed among the holders of the Corporation's
Junior Securities in accordance with the Corporation’s  Certificates of
Designation and Certificate of Incorporation, as amended.
 
c.    If, upon any liquidation, dissolution or winding up of the Corporation,
the assets of the Corporation shall be insufficient to make payment in full to
all Holders, then such assets shall be distributed among the Holders at the time
outstanding, ratably in proportion to the full amounts to which they would
otherwise be respectively entitled.
 
5.    Redemption.
 
a.    Corporation's Redemption Option.  Upon or after the first anniversary of
the initial Issuance Date, the Corporation shall have the right, at the
Corporation's option, to redeem all or a portion of the shares of Series E
Preferred Stock, at a price per share of Series E Preferred Stock (the
“Corporation Redemption Price”) equal to the Series E Liquidation Value plus the
following percentages of the Original Series E Issue Price determined by
reference to the original Issuance Date of such shares of Series E Preferred
Stock:
 
3

--------------------------------------------------------------------------------



 

  If the redemption occurs
Additional percentage
           
After first anniversary of issuance but prior to second anniversary of issuance
26%
           
After second anniversary of issuance but prior to third anniversary of issuance
17%
           
After third anniversary of issuance but prior to fourth anniversary of issuance
8%
           
After fourth anniversary of issuance
0%
 

 
b.    Mechanics of Redemption.  If the Corporation elects to redeem any of the
Holders' Series E Preferred Stock then outstanding by delivering written notice
thereof via facsimile and overnight courier (“Notice of Redemption at Option of
Corporation”) to the Holder, which Notice of Redemption at Option of Corporation
shall indicate (A) the number of shares of Series E Preferred Stock that the
Corporation is electing to redeem and (B) the Corporation Redemption Price.
 
c.    Payment of Redemption Price.  Upon receipt of a Notice of Redemption at
Option of Corporation by any Holder, such Holder shall promptly submit to the
Corporation such Holder’s Series E Preferred Stock certificates.  Upon receipt
of such Holder’s Series E Preferred Stock certificates, the Corporation shall
pay the Corporation Redemption Price in cash to such Holder.
 
6.    Transferability. The Series E Preferred Stock may only be sold,
transferred, assigned, pledged or otherwise disposed of (“Transfer”) in
accordance with state and federal securities laws.  The Corporation shall keep
at its principal office, or at the offices of a transfer agent, a register of
the Series E Preferred Stock.  Upon the surrender of any certificate
representing Series E Preferred Stock at such place, the Corporation, at the
request of the record Holder of such certificate, shall execute and deliver (at
the Corporation's expense) a new certificate or certificates in exchange
therefor representing in the aggregate the number of shares represented by the
surrendered certificate.  Each such new certificate shall be registered in such
name and shall represent such number of shares as is requested by the Holder of
the surrendered certificate and shall be substantially identical in form to the
surrendered certificate.
 
7.    Miscellaneous.
 
a.    Notices.  Any and all notices to the Corporation shall be addressed to the
Corporation's President at the Corporation's principal place of business on file
with the Secretary of State of the State of Delaware.  Any and all notices or
other communications or deliveries to be provided by the Corporation to any
Holder hereunder shall be in writing and delivered personally, by facsimile,
sent by a nationally recognized overnight courier service addressed to each
Holder at the facsimile telephone number or address of such Holder appearing on
the books of the Corporation, or if no such facsimile telephone number or
address appears, at the principal place of business of the Holder. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of
 
4

--------------------------------------------------------------------------------


 
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section 7.a prior
to 5:30 p.m.  (New York City time), (ii) the date after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section 7.a no later than 5:30
p.m.  (New York City time) on any date and earlier than 11:59 p.m.  (New York
City time) on such date, (iii) the second business day following the date of
mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.
 
b.    Lost or Mutilated Preferred Stock Certificate.  Upon receipt of evidence
reasonably satisfactory to the Corporation (an affidavit of the registered
Holder shall be satisfactory) of the ownership and the loss, theft, destruction
or mutilation of any certificate evidencing shares of Series E Preferred Stock,
and in the case of any such loss, theft or destruction upon receipt of indemnity
reasonably satisfactory to the Corporation (provided that if the Holder is a
financial institution or other institutional investor its own agreement shall be
satisfactory) or in the case of any such mutilation upon surrender of such
certificate, the Corporation, shall execute and deliver in lieu of such
certificate a new certificate of like kind representing the number of shares of
such class represented by such lost, stolen, destroyed or mutilated certificate
and dated the date of such lost, stolen, destroyed or mutilated certificate.
 
c.    Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designations and shall not be deemed to
limit or affect any of the provisions hereof.
 
RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file a Designation of Preferences,
Rights and Limitations of Series E Preferred Stock in accordance with the
foregoing resolution and the provisions of Delaware law.
 
IN WITNESS WHEREOF, the undersigned have executed this Certificate this 30 of
June 2009.
 
 

/s/ Kenneth C. Aldrich    
Kenneth C. Aldrich
Chief Executive Officer
                      /s/ William B. Adams    
William B. Adams
Secretary
   

 
5

--------------------------------------------------------------------------------



Exhibit C
 
Transfer Agent Instructions
 

--------------------------------------------------------------------------------


 
June 30, 2009

_________________________
_________________________
_________________________


Re:  International Stem Cell Corporation
 
Ladies and Gentlemen:
 
In accordance with the Preferred Stock Purchase Agreement (“Purchase
Agreement”), dated June 30, 2009, by and between International Stem Cell
Corporation, a Delaware corporation (“Company”), and Optimus Life Sciences
Capital Partners, LLC, a Delaware limited liability company (“Buyer”), pursuant
to which Company shall issue and deliver shares (“Fee Shares”) of the Company's
common stock, par value $0.001 per share (“Common Stock”), and warrants
(“Warrants”) to purchase additional shares (“Warrant Shares”) of Common Stock
(the Fee Shares and Warrant Shares, collectively, “Common Shares”), this shall
serve as our irrevocable authorization and direction to you (provided that you
are the transfer agent of the Company at such time) to issue the Fee Shares and,
in the event the holder of the Warrants elects or has elected to exercise all or
any portion of the Warrants, from time to time, upon surrender to you of a
notice of exercise of the Warrants, the Warrant Shares.
 
Specifically, this shall constitute an irrevocable instruction to you to process
any notice of exercise of the Warrants in accordance with the terms of these
instructions as soon as practicable. Upon your receipt of a notice of exercise
of the Warrants, you shall use your best efforts to, within three (3) trading
days following the date of receipt thereof, (A) issue and surrender to a common
carrier for overnight delivery to the address specified, a certificate,
registered in the name designated, for the number of shares of Common Stock for
which the Warrant has been exercised or (B) provided you are participating in
The Depository Trust Company (DTC) Fast Automated Securities Transfer Program,
upon request, credit such aggregate number of shares of Common Stock to the
balance account with DTC through its Deposit Withdrawal At Custodian (DWAC)
system specified to initiate the DWAC transaction.
 
The Company hereby confirms that certificates representing the Common Shares
shall not bear any legend restricting transfer of the shares thereby and should
not be subject to any stop-transfer restrictions and shall otherwise be freely
transferable on the books and records of the Company, provided that the shares
are registered for resale under the Act, or that if the shares are not
registered for sale under the Act the certificates bear the following legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”
 
1

--------------------------------------------------------------------------------


 
The Company hereby confirms and you acknowledge that, in the event counsel to
the Company does not issue any opinion of counsel required to issue any Common
Shares free of legend, the Company authorizes and you will accept an opinion of
counsel from Luce Forward Hamilton & Scripps LLP.
 
The Company hereby confirms that no instructions other than as contemplated
herein will be given to you by the Company with respect to the Common Shares.
The Company hereby agrees that it shall not replace you as the Company's
transfer agent, until such time as the Company provides written notice to you
and Buyer that a suitable replacement has agreed to serve as transfer agent and
to be bound by the terms and conditions of these Irrevocable Transfer Agent
Instructions.
 
The Company and you hereby acknowledge and confirm that complying with the terms
of this Agreement does not and shall not prohibit you from satisfying any and
all fiduciary responsibilities and duties you may owe to the Company.
 
The Company and you acknowledge that the Buyer is relying on the representations
and covenants made by the Company and you hereunder and are a material
inducement to the Buyer to enter into the Purchase Agreement. The Company and
you further acknowledge that without such representations and covenants made
hereunder, the Buyer would not enter into the Purchase Agreement and purchase
Securities pursuant thereto.
 
Each party hereto specifically acknowledges and agrees that a breach or
threatened breach of any provision hereof will cause irreparable damage and that
damages at law would be an inadequate remedy if these Irrevocable Transfer Agent
Instructions were not specifically enforced.  Therefore, in the event of a
breach or threatened breach by a party hereto, including, without limitation,
the attempted termination of the agency relationship created by this instrument,
in addition to all other rights or remedies, an injunction restraining such
breach and granting specific performance of the provisions of these Irrevocable
Transfer Agent Instructions should issue without any requirement to show any
actual damage or to post any bond or other security.
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 
 

  International Stem Cell Corporation        
By:
 
 
Name:
 
 
Title:
 

 


THE FOREGOING INSTRUCTIONS ARE ACKNOWLEDGED AND AGREED TO:
 
_______________________________
 
By:_____________________________
Name:___________________________
Title:____________________________

 
3

--------------------------------------------------------------------------------


 
Exhibit D
 
Lock-Up Agreement
 

--------------------------------------------------------------------------------


 
June 30, 2009
 
Optimus Life Sciences Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Ladies and Gentlemen:
 
This Lock-Up Agreement is being delivered to you in connection with the
Preferred Stock Purchase Agreement dated as of June 30, 2009 (“Purchase
Agreement”) and entered into by and among the undersigned and Optimus Life
Sciences Capital Partners, LLC, a Delaware limited liability company
(“Investor”), with respect to the purchase without registration under the
Securities Act of 1933, as amended (the “Act”), in reliance on Section 4(2) of
the Act and Rule 506 of Regulation D promulgated thereunder, of shares of Series
E Preferred Stock and related Securities of International Stem Cell Corporation,
a Delaware corporation (“Company”). Capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Purchase
Agreement.
 
In order to induce Investor to enter into the Purchase Agreement, the
undersigned agrees that, for a period of seven Trading Days beginning on the
date the Company delivers a Tranche Notice to Investor (the “Tranche Notice
Date”) and ending of the date of the Tranche Closing pursuant to the terms of
the Purchase Agreement (the “Lock-up Period”), the undersigned will not, without
the prior written consent of Investor, (a) sell, offer to sell, contract or
agree to sell, hypothecate, pledge, grant any option to purchase or otherwise
dispose of or agree to dispose of, directly or indirectly, in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the SEC promulgated
thereunder (the “Exchange Act”) with respect to, any Common Stock of the Company
or any securities convertible into or exercisable or exchangeable for Common
Stock, or warrants or other rights to purchase Common Stock or any such
securities, or any securities substantially similar to the Common Stock, (b)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
any such securities, or warrants or other rights to purchase Common Stock,
whether any such transaction is to be settled by delivery of Common Stock or
such other securities, in cash or otherwise or (c) publicly announce an
intention to effect any transaction specified in clause (a) or (b).
 
The foregoing sentence shall not apply to (a) bona fide gifts, provided the
recipient thereof agrees in writing to be bound by the terms of this Lock-Up
Agreement, (b) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing to be bound by the terms of this Lock-Up Agreement,
(c) sales made pursuant to any written sales plans established prior to the date
of this Lock-Up Agreement in conformity with the requirements of Rule 10b5-1(c)
promulgated under the Exchange Act or (d) exercise of options for Common Stock
and the disposition (whether by sale, gift or otherwise) of Common Stock
underlying such options.  Notwithstanding subsection (a) above, the undersigned
may make a bona fide gift of up to 10,000 shares of Common Stock to a charity or
other non-profit entity and
 
1

--------------------------------------------------------------------------------


 
such charity or entity shall not be required to be bound by the terms of this
Lock-Up Agreement; provided, however, that in the event the undersigned
exercises options during the Lock-Up Period, the undersigned may not, during the
Lock-Up Period, dispose of the number of shares of Common Stock underlying such
exercised options equal to the number of shares of Common Stock gifted by the
undersigned pursuant to this sentence during the Lock-Up Period.  For purposes
of this paragraph, “immediate family” shall mean the undersigned and the spouse,
any lineal descendent, father, mother, brother or sister of the undersigned.
 
The Company agrees to provide the undersigned with notice that the Company has
delivered a Tranche Notice to Investor prior to, or simultaneous with, its
delivery of the Tranche Notice to Investor.  Such notice shall provide the
undersigned with the Tranche Notice Date and clearly indicate the beginning of
the Lock-up Period.
 
Upon the termination of the Purchase Agreement, this Lock-Up Agreement shall be
terminated and the undersigned shall be released from its obligations hereunder.
 

 

    Sincerely,                       [Stockholder]



Acknowledged and Agreed:
 
International Stem Cell Corporation
 
By:  _________________________
 
2

--------------------------------------------------------------------------------



Exhibit E
 
Opinion
 

--------------------------------------------------------------------------------


 
[DLA PIPER LETTERHEAD]
 
June 30, 2009
 
Optimus Life Sciences Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:    International Stem Cell Corporation
 
Ladies and Gentlemen:
 
We have acted as counsel to International Stem Cell Corporation, a Delaware
corporation (“the Company”), in connection with the sale and issuance of up to
500 shares of Series E Preferred Stock, par value $0.001 per share (“Preferred
Shares”), along with shares (“Fee Shares”) of the Company's common stock, par
value $0.001 per share (“Common Stock”), and warrants (“Warrants”) to purchase
additional shares of Common Stock, to Optimus Life Sciences Capital Partners,
LLC, a Delaware limited liability company (“Investor”), pursuant to the terms of
the Preferred Stock Purchase Agreement, dated as of June 30, 2009 (“Agreement”),
by and between Company and Investor.  Capitalized terms used in this opinion,
that are not otherwise defined in this opinion, shall have the respective
meanings assigned to them in the Agreement.  This opinion is being delivered to
you pursuant to Section 2.2(b)(i) of the Agreement.
 
In connection with the opinions expressed herein, we have reviewed the documents
and other corporate records of the Company listed on Exhibit A hereto.  As to
factual matters, we have relied solely upon, and assume the accuracy
completeness and genuineness of, a Certificate of the Chief Executive Officer of
the Company (the “Officers Certificate”), certificates of public officials, and
oral and written representations made by the Company and its officers.  We have
made no independent investigation of any of the facts stated in any
sub-certificates or representations; however, nothing has come to our attention
to lead us to believe that such facts are inaccurate or misleading.
 
With respect to our opinion in Paragraph 1, as to the good standing of the
Company, we have relied exclusively on a certificate issued by the Delaware
Secretary of State, dated June 30, 2009.
 
With respect to our opinion in Paragraph 2, that the Fee Shares and the Warrant
Shares are, or will be, validly issued, we have assumed that such shares would
be evident by appropriate certificates, duly executed and delivered.
 
With respect to our opinion in Paragraph 5, as to state or federal laws, rules,
regulations or ordinances, our opinion with respect thereto is limited to
provisions of the Delaware General Corporation Law (“Delaware Law”) and such
federal and California statutes, rules and regulations or ordinances as in our
experience are normally applicable to transactions of the sort contemplated by
the Agreement.  With respect to our opinion in Paragraph 5 regarding judgments,
orders or decrees, we have relied solely upon a representation made to us in the
Officers Certificate to the effect that there are no judgments, orders or
decrees binding upon the Company.  We have not conducted a search of any court
records in any jurisdiction.
 
1

--------------------------------------------------------------------------------


 
In basing the opinions and other matters set forth herein on “our knowledge”,
the phrases “to our knowledge” and “known to us” signify that, in the course of
representation of the Company in connection with the transactions described in
the Agreement, no information has come to the attention of Douglas Rein or
Bethany Blanton, the attorneys in this firm who have rendered or are rendering
substantial legal services to the Company in the transactions contemplated by
the Agreement, that would give any such attorney current actual knowledge that
any such matters are not accurate.  Except as otherwise stated herein, we have
undertaken no independent investigation or verification of such matters.  No
inference as to our knowledge of any matters bearing on the accuracy of any
statements so qualified should be drawn from our representation of the Company
or our rendering of the opinions contained herein.
 
We express no opinion concerning any law other than the laws of the State of
California, Delaware Law and the federal law of the United States.  As the
matters of Delaware Law, we have based our opinions solely upon our examination
of such laws, and the rules and regulations of the authorities administering
such laws, all is reported in standard, unofficial compilations.  Opinions of
counsel licensed to practice law in states other than the State of California
have not been obtained to support the opinions contained herein.  We call your
attention to the fact that the Agreement states that it is governed by and
construed in accordance with the laws of the State of New York and that we are
not rendering any opinion with respect to New York law.  We have not examined
the question of what law would govern the interpretation or enforcement of the
Agreement and our opinion is based on the assumption that the internal laws of
the State of California and federal law would govern the provisions of the
Agreement and the transactions contemplated thereby and that the laws of the
State of New York are, in substance, identical to the laws of the State of
California and federal law regarding the enforceability of the Agreement.  We
note that if the Agreement is not in fact, legal, valid, binding and enforceable
under the laws under the State of New York, the Agreement may not be enforced by
a California court under applicable conflicts of laws principles.  We express no
opinion with respect to any questions of choice of law, choice of venue or
conflicts of law.
 
We express no opinion as to whether the directors or stockholders of the Company
have complied with any applicable fiduciary duties in connection with the
authorization and performance of the Agreement and Transaction Documents or the
authorization of the Certificate.  We express no opinion with respect to: (i) a
compliance or noncompliance with antifraud provisions of state and federal laws,
rules and regulations concerning the issuance of securities, including, without
limitation, the accuracy and completeness of the information provided by the
Company to you in connection with the offer and sale of the Securities, (ii) the
securities laws or regulations of any jurisdiction (other than federal
securities laws and the laws of the State of California), or any necessary
qualification under state securities or “Blue Sky” laws of any state other than
California; or (iii) any state or federal laws, rules or regulations applicable
to the transactions contemplated by the Agreement because of the nature of the
business of any party thereto other than the Company.
 
2

--------------------------------------------------------------------------------


 
Based upon the foregoing, we are of the opinion that, as of the date hereof:
 
1.    The Company is a corporation duly incorporated, validly existing and in
good standing under the Delaware General Corporation Law.
 
2.    The Preferred Shares, Fee Shares, Warrants, and shares of Common Stock
(“the Warrant Shares”) issuable upon exercise of the Warrants (collectively,
“Securities”), have been duly authorized, and the Preferred Shares, Fee Shares
and Warrants are, and when issued and duly paid for in accordance with the terms
of the Agreement and the applicable Warrant, the Warrant Shares will be, validly
issued, fully paid and non-assessable.  The issuance of the Securities will not
be subject to statutory or, to our knowledge, contractual preemptive rights of
any stockholder of the Company.
 
3.    The Company has the corporate power and authority to (a) execute, deliver
and perform all of its obligations under the Agreement and the Transaction
Documents, and (b) issue, sell and deliver each of the Securities.
 
4.    The execution, delivery and performance of the Agreement and the
Transaction Documents by the Company have been duly authorized by all requisite
corporate action on the part of the Company, and have been duly executed and
delivered by the Company.
 
5.    The execution and delivery of the Agreement and the Transaction Documents
by the Company does not,  and the Company’s performance of its obligations
thereunder will not, (a) violate the Certificate of Incorporation or Bylaws of
the Company, as in effect on the date hereof, (b) violate in any material
respect any state or federal law, rule, regulation or ordinance or any judgment,
order or decree of any state or federal court or governmental or administrative
authority, in each case that, to our knowledge, is applicable to the Company or
its properties or assets and which could have a material adverse effect on the
Company’s business, properties, assets, financial condition or results of
operations or prevent the performance by the Company of any material obligation
under the Agreement, or (c) except in connection with the filing of the
registration statement contemplated by the Agreement, require any authorization,
consent, approval of or other action of, notice to or filing or qualification
with any state or federal governmental authority, except as have been, or will
be, made or obtained.
 
The opinions expressed herein are rendered to you as of the date hereof and with
respect to such laws in effect as of the date hereof, and we assume no
obligations that supplement the opinions in the event of any change in
applicable law or in the facts upon which any of the opinions herein are based.
 
The opinions expressed herein are solely for your use and these opinions may not
be relied upon by any other person, firm, corporation or other entity without
our prior written approval.  This opinion may not be quoted, filed with any
governmental authority or any other person, firm, corporation or other entity or
utilized for any other purpose without our prior written approval.
 
3

--------------------------------------------------------------------------------


 
The opinions expressed herein are limited to the matters set forth herein, and
no other opinion should be inferred beyond the matters expressly stated.
 


 

  Sincerely,       DLA Piper LLP (US)

 
4

--------------------------------------------------------------------------------


 
Exhibit A
 


 
1.    Certificate of Incorporation, as amended, of the Company
 
2.    Bylaws, as amended, of the Company
 
3.    Certificate of Good Standing issued by the Delaware Secretary of State
 
4.    Resolutions of the Board of Directors adopted at a telephonic meeting of
the board held on June 26, 2009
 
5.    The Agreement
 
6.    The Certificate of Designations of Preferences, Rights and Limitations of
Series E Preferred Stock
 
5

--------------------------------------------------------------------------------




Exhibit F
 
Tranche Notice
 

--------------------------------------------------------------------------------


 

  Dated: [________], 2030      

 
Optimus Life Sciences Capital Partners, LLC
11150 Santa Monica Boulevard, Suite 1500
Los Angeles, CA 90025
 
Re:           Tranche Notice
 
Ladies & Gentlemen:
 
Pursuant to the June 30, 2009 Preferred Stock Purchase Agreement (“Agreement’)
between International Stem Cell Corporation, a Delaware corporation (“Company”),
and Optimus Life Sciences Capital Partners, LLC (“Investor”), Company hereby
elects to exercise a Tranche.  Capitalized terms not otherwise defined herein
shall have the meanings defined in the Agreement.
 
At the Tranche Closing, Company will sell to Investor [___________] Preferred
Shares at $10,000 per share for a Tranche Amount of $[___________].
 
On behalf of Company, the undersigned hereby certifies to Investor as follows:
 
1.    The undersigned is a duly authorized officer of Company;
 
2.    The above Tranche Amount does not exceed the Maximum Tranche Amount; and
 
3.    All of the conditions precedent to the right of the Company to deliver a
Tranche Notice set forth in Section 2.3(d) of the Agreement have been satisfied.
 
IN WITNESS WHEREOF, the Company has executed and delivered this Tranche Notice
as of the date first written above.
 
 

  International Stem Cell Corporation        
By:
 
 
Name:
 
 
Title:
 

 
 
 
1